 

LIMITED LIABILITY

COMPANY AGREEMENT

OF



MERIDIAN SPEEDWAY, LLC



BY AND BETWEEN

THE ALABAMA GREAT SOUTHERN RAILROAD COMPANY

AND

KANSAS CITY SOUTHERN

AS OF



MAY 1, 2006

 

--------------------------------------------------------------------------------




TABLE OF CONTENTS

                                                                                                                                                      
PAGE

   

SECTION 1 THE
COMPANY.............................................................................................

17     1.1                    Formation and
Continuation..........................................................................
17 1.2                   
Name...........................................................................................................
17 1.3                    Purpose; 
Powers.........................................................................................
17 1.4                    Principal Place of Business, Chief Executive Office
and Registered Office...... 18

1.5                  
Term.............................................................................................................

18

1.6                   Filings; Agent for Service of
Process..............................................................

18

1.7                   Title to
Property............................................................................................

19

1.8                   Payments of Individual
Obligations.................................................................

19    

SECTION 2 MEMBERS' CAPITAL
CONTRIBUTIONS...................................................

19    

2.1                   Initial Capital
Contributions............................................................................

19

2.2                   Initial Capital
Accounts..................................................................................

20

2.3                   Additional NS Member
Contributions............................................................

20

2.4                   Additional Member
Contributions..................................................................

20

2.5                   Withdrawal and Return of
Capital..................................................................

20    

SECTION 3
ALLOCATIONS.............................................................................................

21    

3.1                  
Profits...........................................................................................................

21

3.2                  
Losses..........................................................................................................

21

3.3                   Special
Allocations........................................................................................

21

3.4                   Loss
Limitation..............................................................................................

24

3.5                   Other Allocation
Rules...................................................................................

25

3.6                   Tax Allocations; Code Section
704(c)...........................................................

25

3.7                   Revaluation of Capital
Accounts....................................................................

26    

SECTION 4
DISTRIBUTIONS...........................................................................................

26    

4.1                  
Distributions..................................................................................................

26

4.2                   Priority
Distributions......................................................................................

26

4.3                   Amounts
Withheld.........................................................................................

26

4.4                   Limitations on
Distributions............................................................................

27

4.5                   Distributions and Allocations in Respect of a Transferred
Membership Interest

27

4.6                   Special
Distributions......................................................................................

27

4.7                   Deemed
Distributions....................................................................................

28    

 SECTION 5
MANAGEMENT...........................................................................................

28    

5.1                   Manner of
Operations...................................................................................

28

5.2                   Management
Committee................................................................................

28

5.3                   Committees of the Management
Committee...................................................

29

5.4                   Meetings of Management
Committee.............................................................

30

5.5                   Action by Unanimous Written
Consent...........................................................

31

5.6                   Major
Decisions............................................................................................

31

5.7                   Budget and Business Plan; Investment
Policies...............................................

31

5.8                  
Officers.........................................................................................................

32

5.9                   Exculpation and
Indemnification.....................................................................

32

5.10                 Fiduciary Duty;
Exculpation...........................................................................

33

5.11                 Interparty
Matters.........................................................................................

34

5.12                 Capacity Improvement
Projects.....................................................................

34

5.13                 Construction of the Jackson
Flyover..............................................................

35    

SECTION 6 ROLE OF
MEMBERS....................................................................................

35    

6.1                   Rights or
Powers...........................................................................................

35

6.2                   Voting
Rights.................................................................................................

35

6.3                   Meetings of the
Members..............................................................................

35

6.4                   Required Member
Consents..........................................................................

36

6.5                   Member
Compensation.................................................................................

36

6.6                   Members'
Liability.........................................................................................

37

6.7                  
Partition........................................................................................................

37

6.8                   Transactions Between a Member and the
Company.......................................

37

6.9                   Other
Instruments..........................................................................................

37

6.10                 Advise of
Changes........................................................................................

38

   

SECTION 7 ACCOUNTING BOOKS AND
RECORDS.................................................

38    

7.1                   Accounting Books and
Records...................................................................

38

7.2                  
Reports........................................................................................................

39

7.3                   Tax
Matters.................................................................................................

40    

SECTION 8
AMENDMENTS...........................................................................................

42    

8.1                  
Amendments................................................................................................

42    

SECTION 9 TRANSFERS AND CALL
RIGHT................................................................

42    

9.1                   Restrictions on
Transfers..............................................................................

42

9.2                   Permitted
Transfers......................................................................................

42

9.3                   Conditions to Permitted
Transfers................................................................

42

9.4                   Prohibited
Transfers.....................................................................................

43

9.5                   Rights of Unadmitted
Assignees....................................................................

43

9.6                   Admission of New and Substituted
Members................................................

44

9.7                   Representations Regarding Transfers;
Legend...............................................

45

9.8                   Line Option Call
Right..................................................................................

46    

SECTION 10 EVENTS OF
DEFAULT..............................................................................

46    

10.1                 Events of
Default..........................................................................................

46

10.2                 Remedies Upon an Event of
Default..............................................................

47    

SECTION 11 DISSOLUTION AND WINDING
UP.........................................................

48    

11.1                 Dissolution
Events........................................................................................

48

11.2                 Winding
Up.................................................................................................

48

11.3                 Compliance With Certain Requirements of Regulations;
Deficit Capital Accounts

49

11.4                 Distributions in
Kind..........................................................................................

50

11.5                 Rights of
Members............................................................................................

50

11.6                 Notice of
Dissolution/Termination......................................................................

50

11.7                 Allocations During Period of
Liquidation............................................................

50

11.8                 Character of Liquidating
Distributions................................................................

50

11.9                 The
Liquidator..................................................................................................

50    

SECTION 12
MISCELLANEOUS.........................................................................................

51    

12.1                
Notices.............................................................................................................

51

12.2                
Certificates........................................................................................................

52

12.3                 Binding
Effect....................................................................................................

54

12.4                
Time.................................................................................................................

54

12.5                
Headings...........................................................................................................

54

12.6                 Prior
Agreements..............................................................................................

54

12.7                
Severability.......................................................................................................

54

12.8                 Incorporation by
Reference...............................................................................

54

12.9                 Variation of
Terms............................................................................................

55

12.10               Counterpart
Execution.......................................................................................

55

12.11               Third Party
Beneficiaries....................................................................................

55

12.12               Governing
Law.................................................................................................

55

12.13               Submission to
Jurisdiction..................................................................................

55

12.14               Dispute
Resolution............................................................................................

55

12.15              
Confidentiality...................................................................................................

57
 

LIMITED LIABILITY COMPANY AGREEMENT
OF
MERIDIAN SPEEDWAY, LLC

This Limited Liability Company Agreement (this "Agreement") of Meridian
Speedway, LLC, a Delaware limited liability company (the "Company"), is entered
into pursuant to and in accordance with the Delaware Limited Liability Company
Act (the "Act") and shall be effective as of May 1, 2006, by and between The
Alabama Great Southern Railroad Company, an Alabama corporation and a
wholly-owned subsidiary of NSR (as defined herein) (such corporation or any
Permitted Transferee thereof, the "NS Member"), and Kansas City Southern, a
Delaware corporation ("KCS" and, together with any Permitted Transferee thereof,
the "KCS Member"), as the Members pursuant to the provisions of the Act.

WHEREAS, KCS, The Kansas City Southern Railway Company, a Missouri corporation
and a wholly-owned subsidiary of KCS ("KCSR"), the NS Member and Norfolk
Southern Corporation, a Virginia corporation and the ultimate parent of the NS
Member (the "NS Parent") have entered into a Transaction Agreement, dated as of
December 1, 2005, as amended to date (the "Transaction Agreement"), which
provides, among other things, for the KCS Member to contribute the railroad line
between Meridian, Mississippi and Shreveport, Louisiana (the "Line") and certain
other related assets (together with the Line, the "Assets"), in each case
described in Schedule 1.1 to the Transaction Agreement, to the Company and for
the NS Parent to cause the NS Member to make capital contributions to the
Company as determined in accordance with Schedule 2.1(a) to the Transaction
Agreement, in each case, in accordance with the provisions thereof;

WHEREAS, by executing this Agreement and the related Certificate of Formation
and filing the Certificate of Formation with the Secretary of State of the State
of Delaware, the parties hereto are hereby and thereby forming the Company; and

WHEREAS, the parties hereto desire to enter into this Agreement to set forth
their rights and obligations as members of the Company.

NOW, THEREFORE, in consideration of the foregoing facts and the mutual covenants
and agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:

DEFINITIONS

Capitalized words and phrases used in this Agreement have the following
meanings:

"AAA" means the American Arbitration Association.

"Acceptance Agreement" shall have the meaning set forth in Section 10.2(d).

"Acceptance Period" shall have the meaning set forth in Section 10.2(c).

"Accumulated Preference" means, with respect to a Member with a Preferred
Return, such Member's Preferred Return Amount accrued in the aggregate.

"Act" shall have the meaning set forth in the preamble.

"Adjusted Capital Account Deficit" means, with respect to any Member, the
deficit balance, if any, in such Member's Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

(a)        Credit to such Capital Account any amounts which such Member is
deemed to be obligated to restore pursuant to the penultimate sentences in
Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations; and

(b)        Debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6) of
the Regulations.

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.

"Affiliate" means, with respect to any specified Person, (i) any other Person
who, directly or indirectly, controls, is under common control with, or is
controlled by, such specified Person, (ii) any other Person who is a director,
officer, manager, member, partner or trustee of the specified Person or a Person
described in clause (i) of this definition or any spouse of the specified Person
or any such other Person, (iii) any relative of the specified Person or any
other Person described in clause (ii) of this definition, or (iv) any Person of
which the specified Person and/or any one or more of the Persons specified in
clause (i), (ii) or (iii) of this definition, individually or in the aggregate,
beneficially own 10% or more of any class of Voting Securities.

"Agreement" shall have the meaning set forth in the Preamble.  Words such as
"herein," "hereinafter," "hereof," "hereto" and "hereunder" refer to this
Agreement as a whole, unless the context otherwise requires.

"Assets" shall have the meaning set forth in the Preamble.

"Auditors" means the independent registered public accounting firm from time to
time engaged by the Company to audit its financial statements and results of
operations.  The Auditors shall initially be KPMG, until changed either (i) by
mutual agreement of the parties or (ii) upon receipt by the Company of a written
request of the NS Member for the replacement of the initial Auditors.  Successor
Auditors shall be appointed by the Management Committee in accordance with
Section 5.6.

"Bankruptcy" means, with respect to any Person, a Voluntary Bankruptcy or an
Involuntary Bankruptcy (as each such term is defined herein).

"Budget" shall have the meaning set forth in Section 5.7(a).

"Business" means the business conducted by the Company, including owning,
managing and maintaining the Assets, and making certain capital improvements to
the same, and performing certain haulage and other freight railroad
transportation services, generally as a private carrier.

"business condition" of any Person means the financial condition, results of
operations, business or properties of such Person.

"Business Day" means a day of the year on which banks are not required or
authorized to close in New York City.

"Business Plan" shall have the meaning set forth in Section 5.7(a).

"Capacity Improvement Project" means a construction project effectuated as
described in Section 5.12.

"Capital Account" means, with respect to any Member, the Capital Account
maintained for such Member in accordance with the following provisions:

(a)       To each Member's Capital Account there shall be credited (1) such
Member's Capital Contributions, (2) such Member's distributive share of Profits
and any items in the nature of income or gain which are specially allocated
pursuant to Section 3.3 and (3) the amount of any Company liabilities assumed by
such Member or which are secured by any Property distributed to such Member. 
The principal amount of a promissory note which is not readily traded on an
established securities market and which is contributed to the Company by the
maker of the note (or a Member related to the maker of the note within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(c)) shall not be included in
the Capital Account of any Member until the Company makes a taxable disposition
of the note or until (and to the extent) principal payments are made on the
note, all in accordance with Regulations Section 1.704-1(b)(2)(iv)(d)(2).

(b)        To each Member's Capital Account there shall be debited (1) the
amount of money and the Gross Asset Value of any Property distributed to such
Member pursuant to any provision of this Agreement, (2) such Member's
distributive share of Losses and any items in the nature of expenses, deductions
or losses which are specially allocated pursuant to Section 3.3 and (3) the
amount of any liabilities of such Member assumed by the Company or which are
secured by any Property contributed by such Member to the Company.

(c)        In the event a Membership Interest is Transferred in accordance with
the terms of this Agreement, the transferee shall succeed to the Capital Account
of the transferor to the extent it relates to the Transferred Membership
Interest.  

(d)        In determining the amount of any liability for purposes of
subparagraphs (a) and (b) above, there shall be taken into account Code Section
752(c) and any other applicable provisions of the Code and Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations.  In the event the Management Committee shall determine
that it is prudent to modify the manner in which the Capital Accounts or any
debits or credits thereto (including, without limitation, debits or credits
relating to liabilities which are secured by contributed or distributed property
or which are assumed by the Company or any Members), are computed in order to
comply with such Regulations, the Management Committee may make such
modification, provided that it is not likely to have a material effect on the
amounts distributed to any Person pursuant to Section 11 upon the dissolution of
the Company.  The Management Committee also shall (i) make any adjustments that
are necessary or appropriate to maintain equality between the Capital Accounts
of the Members and the amount of capital reflected on the Company's balance
sheet, as computed for book purposes, in accordance with Regulations Section
1.704-1(b)(2)(iv)(q) and (ii) make any appropriate modifications in the event
unanticipated events might otherwise cause this Agreement not to comply with
Regulations Section 1.704-1(b).

"Capital Contribution" means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any Property (other than money) contributed
to the Company with respect to the Membership Interest in the Company held or
purchased by such Member.

"Capital Improvement Agreement" means any agreement entered into between the
Company and the KCS Member whereby the KCS Member or its subsidiaries will
effect the Capital Projects on behalf of the Company.

"Capital Project Process" shall have the meaning set forth in Section 5.3(b).

"Capital Project" means those capital expenditures relating to the Line as set
forth in the Budgets (including any Rollover Budgets) approved in accordance
with this Agreement or Business Plan.

"Capital Recovery Book Items" means (i) Depreciation attributable to the Assets
and attributable to the first $260,000,000 of Capital Projects to the extent
such $260,000,000 is not allowed as a deductible expense for federal income-tax
purposes, and (ii) expenses attributable to the first $260,000,000 of Capital
Projects allowed as a deductible expense for federal income-tax purposes. 
Notwithstanding the foregoing, the $260,000,000 amount shall be adjusted
downward for any Pre-Closing Capital Expenditures for which the KCS Member is
reimbursed by the Company pursuant to Section 2.5(b) and for which the KCS
Member, not the Company, is allowed to claim a deduction on its federal income
tax return(s).

"Capital Recovery Tax Deductions" means expenses, depreciation, amortization,
and other cost recovery deductions attributable solely to Capital Projects and
Assets that are allowed as a deduction for federal income-tax purposes.

"Certificate of Formation" means the Certificate of Formation filed with the
Secretary of State of the State of Delaware pursuant to the Act to form the
Company, as originally executed and amended, modified, supplemented or restated
from time to time, as the context requires.

"Claims" shall have the meaning set forth in Section 5.9(a).

"Closing Date" shall be the date the initial Capital Contributions are made
under Section 2.1(a).

"CN Jackson Trackage Rights" means the trackage rights granted with respect to
the approximately four-tenths of a mile section of track in Jackson, Mississippi
pursuant to the trackage rights agreement between Midsouth Rail Corporation and
Illinois Central Gulf Railroad Company, dated March 26, 1986, as supplemented
and amended through the date of the Transaction Agreement.

"Code" means the United States Internal Revenue Code of 1986, as amended from
time to time.

"Committee Representative" at any time means each of the individuals then
appointed by the Members to and serving as a member of the Management Committee,
or their alternates, as provided in Section 5.

"Company" means the limited liability company formed pursuant to this Agreement
and the Certificate of Formation and the limited liability company continuing
the business of this Company in the event of dissolution of the Company as
herein provided.

"Company Minimum Gain" has the same meaning as the term, "partnership minimum
gain," in Regulations Section 1.704-2(b)(2) and 1.704-2(d).

"Dallas Intermodal Terminal Traffic" means all domestic intermodal containers or
trailers with an origin and destination in the United States, with a lift or
drop at the KCS Member's Dallas Intermodal Terminal, that moves over the Line
and over KCSR's tracks between Shreveport and the KCS Member's Dallas Intermodal
Terminal, and that originates or terminates at or east of Meridian, and that
originates or terminates at or west of the Dallas / Ft. Worth, TX. Standard
Metropolitan Statistical Area (SMSA) as published by the Office of Management
and Budget (OMB).

"Dallas Terminal Marketing Agreement" means the Marketing Agreement, dated the
date hereof, by and among KCSR and NSR.

"Damages" shall have the meaning set forth in Section 10.2(b).

"Default Sale Notice" shall have the meaning set forth in Section 10.2(c).

"Delaware Courts" shall have the meaning set forth in Section 12.13.

"Deemed Distribution Amount" shall have the meaning set forth in Section 4.7.

"Depreciation" means, for each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable with respect to an asset
for such Fiscal Year, except that if the Gross Asset Value of an asset differs
from its adjusted basis for federal income tax purposes at the beginning of such
Fiscal Year, Depreciation shall be an amount which bears the same ratio to such
beginning Gross Asset Value as the federal income tax deprecation, amortization
or other cost recovery deduction for such Fiscal Year bears to such beginning
adjusted tax basis; provided, however, that if the adjusted basis for federal
income tax purposes of an asset at the beginning of such Fiscal Year is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by the Management Committee.

"Dispute" shall have the meaning set forth in Section 12.14.

"Dissolution Event" shall have the meaning set forth in Section 11.1.

"Exchange Act" means the Securities Exchange Act of 1934.

"Excess Proceeds" shall have the meaning given to that term in the Transaction
Agreement.

"Fair Value" means the fair market value as determined by unanimous mutual
agreement reached by the Members, or in the event the Members are unable to
agree, as determined by an independent investment banking firm or firms or, in
the case of any asset or other item not customarily valued by an investment
banking firm, a qualified independent appraiser of the type customarily engaged
in the valuation thereof (a "Qualified Appraiser"), in accordance with the
following procedure.  In the case of any event which gives rise to a requirement
to determine "Fair Value" hereunder, the Management Committee shall be
responsible for initiating the process by which Fair Value shall be determined
as promptly as practicable, but in any event within twenty (20) days following
such event and if the procedures contemplated herein in connection with
determining Fair Value have not been complied with fully, then any such
determination of Fair Value for any purpose hereunder shall be deemed to be
preliminary and subject to adjustment pending full compliance with such
procedures.  Upon the occurrence of an event requiring the determination of Fair
Value, the Management Committee shall give each Member notice of such event, and
the Members shall engage in direct good faith discussions to arrive at a
mutually agreeable determination of Fair Value.  In the event the Members are
unable to arrive at a mutually agreeable determination within thirty (30) days
of the notice, an independent investment banking firm of national standing or
Qualified Appraiser of national standing, as the case may be, selected by
unanimous agreement of the Members shall make such determination and render such
opinion.  The determination so made shall be conclusive and binding on the
Members.  The fees and expenses of the investment banking firm or Qualified
Appraiser retained for such purpose shall be paid by the Company.

"Fiscal Quarter" means any of the following:

(a)        the period commencing on the date hereof and ending on the earliest
to follow the Closing Date of March 31, June 30 and September 30 of the year in
which the Closing Date occurs,

(b)        any subsequent three (3) month period commencing on each of January
1, April 1, July 1 and October 1 and ending on the last date before the next
such date, and

(c)        the period commencing on the immediately preceding January 1, April
1, July 1, or October 1, as the case may be, and ending on the date on which all
Property is distributed to the Members pursuant to Section 11.

"Fiscal Year" means any of the following:

(a)        the period commencing on the date hereof and ending on December 31 of
the year in which the Closing Date occurs,

(b)        any subsequent twelve (12) month period commencing on January 1, and

(c)        the period commencing on the immediately preceding January 1, and
ending on the date on which all Property is distributed to the Members pursuant
to Section 11.

"Freight Rail Common Carrier" shall mean KCSR, NSR, or such other freight rail
common carrier that the Company, in accordance with the Agreement, admits to the
entirety or any portion of the Line by way of haulage or trackage rights.

"GAAP" means generally accepted accounting principles as in effect in the United
States of America, consistently applied.

"Gross Asset Value" means with respect to any asset, the asset's adjusted basis
for federal income tax purposes, except as follows:

(a)        The initial Gross Asset Value of any asset contributed by a Member to
the Company shall be the gross fair market value (taking Code Section 7701(g)
into account) of such asset on the date of contribution as determined by the
Management Committee.

(b)        The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values (taking Code Section 7701(g)
into account), as determined by the Management Committee as of the following
times: (A) the acquisition of an additional interest in the Company by any new
or existing Member in exchange for more than a de minimis Capital Contribution;
(B) the distribution by the Company to a Member of more than a de minimis amount
of Company property as consideration for an interest in the Company; and (C) the
liquidation of the Company within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g), provided that an adjustment described in clauses (A) and
(B) of this paragraph shall be made only if the Management Committee reasonably
determines that such adjustment is necessary to reflect the relative economic
interests of the Members in the Company.

(c)        The Gross Asset Value of any Company asset distributed to any Member
shall be adjusted to equal the gross fair market value (taking Code Section
7701(g) into account) of such asset on the date of distribution as determined by
the Management Committee.

(d)        The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted tax basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)-(2)(iv)(m) and subparagraph (f) of
the definition of "Profits" and "Losses"; provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subparagraph (d) to the extent
that an adjustment pursuant to subparagraph (c) is required in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subparagraph (d).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (a), (b) or (c), such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset, for
purposes of computing Profits and Losses.

"Indemnified Parties" shall have the meaning set forth in Section 10.2(f).

"Indemnified Persons" shall have the meaning set forth in Section 5.9.

"Indentures" means, collectively, the Indenture, dated as of September 27, 2000,
among KCSR, KCS, certain subsidiaries of KCS and The Bank of New York, as
trustee, governing the terms of KCS' 9½% Senior Notes due 2008 and the
Indenture, dated as of June 12, 2002, among KCSR, KCS, certain subsidiaries of
KCS and U.S. Bank National Association, as trustee, governing the terms of KCS'
7½% Senior Notes due 2009, as they may be amended from time to time.

"Investment Policies" shall have the meaning set forth in Section 5.7(b).

"Involuntary Bankruptcy" means, with respect to any Person, without the consent
or acquiescence of such Person, the entering of an order for relief or approving
a petition for relief or reorganization or any other petition seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or other similar relief under any present or future bankruptcy, insolvency or
similar statute, law or regulation, or the filing of any such petition against
such Person which petition shall not be dismissed within ninety (90) days, or
without the consent or acquiescence of such Person, the entering of any order
appointing a trustee, custodian, receiver or liquidator of such Person or of all
or any substantial part of the Property of such Person which order shall not be
dismissed within ninety (90) days.

"Issuance Items" shall have the meaning set forth in Section 3.3(j).

"Items" shall have the meaning set forth in Section 3.4.

"Jackson Assignment Agreement" means the Jackson Assignment Agreement, dated the
date hereof, by and between KCSR and the Company.

"Jackson Flyover" shall have the meaning set forth in the Transaction Agreement.

"JV Transaction Agreements" means, collectively, (i) the Transaction Agreement,
(ii) the Operating Agreement, (iii) the NSR Joint Use Agreement, (iv) the
Western Haulage Agreement (v) the KCSR Joint Use Agreement, (vi) the KCSR Master
Interchange Agreement, (vii) the Unified Assignment and Assumption Agreement,
(viii) the Omnibus Bill of Sale, (ix) the Unified Liability Agreement, (x) the
Dallas Terminal Marketing Agreement, (xi) one or more Notes, (xii) the Jackson
Assignment Agreement, (xiii) the Vicksburg Assignment Agreement, (xiv) the
Access Agreement, (xv) the NSR-KCSR Haulage Agreement, (xvi) one or more Tower
Licenses and (xvii) the Master Locomotive Agreement.

"KCS" shall have the meaning set forth in the Preamble.

"KCS Member" shall have the meaning set forth in the Preamble.

"KCSR" shall have the meaning set forth in the Preamble.

"KCSR Joint Use Agreement" shall mean the The Kansas City Southern Railway
Company -- Meridian Speedway, LLC Joint Use Agreement, dated as of the date
hereof, by and among NSR, KCSR and the Company.

"KCSR Master Interchange Agreement" means the Master Interchange Agreement,
dated the date hereof, by and between KCSR and the Company.

"Line" shall have the meaning set forth in the Preamble.

"Line Option Call Agreement" shall have the meaning set forth in Section 9.8(b).

"Line Option Call Closing" shall have the meaning set forth in Section 9.8(b).

"Line Option Call Closing Date" shall have the meaning set forth in Section
9.8(b).

"Line Option Call Right" shall have the meaning set forth in Section 9.8.

"Liquidation Period" shall have the meaning set forth in Section 11.7.

"Liquidator" shall have the meaning set forth in Section 11.9(a).

"Local Train Starts" shall have the meaning set forth in Section 5.12(a).

"Losses" shall have the meaning set forth in the definition of "Profits."

"Major Decisions" means taking any of the following actions, notwithstanding any
other provisions of the Transaction Agreement or this Agreement:

(i)         Repealing, modifying or amending this Agreement or any of the JV
Transaction Agreements to which the Company is a party, or waiving compliance
with any provision of this Agreement or any of the JV Transaction Agreements to
which the Company is a party;

(ii)        Repealing, modifying or amending the Investment Policies;

(iii)       Entering into any agreement with respect to or consummating any (A)
acquisition, divestiture, spin-off, merger, consolidation, business combination
or similar transaction involving equity interests or assets of the Company, (B)
sale, transfer, lease, sublease, license or other disposition of any property or
asset to a third party other than in the ordinary course of business, or (C)
formation of, investment of the funds or assets of the Company in or other
participation in any joint venture or partnership; provided, that, prior to the
Maturity Date, the foregoing shall not apply to any Permitted Asset Transfer; 

(iv)       Entering into any transactions with any Member or any Affiliate of
any Member (including any Capital Improvement Agreements), other than the
distributions contemplated in Section 2.5(b) or Section 4 or pursuant to the JV
Transaction Agreements; provided, that, prior to the Maturity Date, the
foregoing shall not apply to any Permitted Asset Transfer or any Permitted
Indebtedness;

(v)        Approving the Budget or the Business Plan or any changes in,
amendments to or deviations from, the Budget (including any Rollover Budget) or
the Business Plan; provided, however, that no Committee Representative
designated by the NS Member shall unreasonably withhold such Committee
Representative's approval of any changes in, amendments to or deviations from,
the Budget (including any Rollover Budget) or the Business Plan proposed by the
KCS Member in respect of any agreed Capital Project in light of then-current
business conditions and traffic patterns relating to the Line and in the event
the Management Committee cannot agree on (A) a Capital Project, the Management
Committee shall accept the recommendation of the Capital Project Committee, made
in accordance with the Capital Project Process, with respect to such Capital
Project or (B) the Budget, the prior year's budget shall roll forward as
provided in Section 5.7(a);

(vi)       Appointing, setting the rate of compensation of, approving bonuses
for, or terminating any employees or Officers of the Company, if any;

(vii)      Approving any change in the number of members of the Management
Committee;

(viii)      After the Maturity Date, declaring, making or paying any dividend or
any other distribution (whether in cash, securities or other property) on any
equity interests of the Company, other than the distributions contemplated in
Section 4;

(ix)       Incurring any indebtedness, guarantee or lien or making any loans
(including any Notes), advances or capital contributions to, or investments in,
any Person, except (A) as provided in the Budget or Rollover Budget and (B)
purchase money financing of assets used in the conduct of the business of the
Company; provided, that, prior to the Maturity Date, the foregoing shall not
apply to any Permitted Indebtedness;

(x)        Creating any employee equity option, structured equity, employee
stock option plan or other similar plan, making any grants under any such plan
or materially modifying any employee benefit plan;

(xi)       Requiring any Capital Contribution beyond those contributions
specified in this Agreement, the JV Transaction Agreements and any Budget
(including any Rollover Budget) adopted pursuant to the terms of this Agreement;

(xii)      Initiating or consenting to the filing of any petition to place the
Company in insolvency, bankruptcy or similar proceedings;

(xiii)      Admitting new Members to the Company (other than to effect a
Permitted Transfer);

(xiv)     Approving any changes in the Percentage Interests of the Members other
than to effect a Permitted Transfer, to approve the redemption of the Preferred
Return or as contemplated by Section 2.3(a);

(xv)      Commencing, settling or disposing of any litigation against the
Company or any of its assets or properties, except any settlement or disposition
not exceeding $250,000;

(xvi)     Entering into any agreement, license, program or arrangement pursuant
to which the Company is obligated to make or receive payments or forgive debt,
or amending, terminating or failing to renew any such contract other than those
specified in the Budget (including any Rollover Budget);

(xvii)     Approving the formation and composition of any committees of the
Management Committee and the formation and composition of the boards or
equivalent governing bodies of any subsidiary of the Company;

(xviii)    Making any material change in the Company's accounting practices or
policies (other than as required by GAAP) or any change in the Auditors;

(xix)     Taking any of the actions set forth in clauses (i) through (xviii)
above with respect to any entity of which the Company owns, directly or
indirectly, securities or other ownership interests having the power to elect a
majority of the board of directors or other persons performing similar
functions, or otherwise having the power to direct, manage or control the
conduct of business of such entity or otherwise owning at least ten percent
(10%) of the outstanding ownership interests of such entity;

(xx)      Making operating expenses or capital expenditures beyond those
contained in the Budget (including any Rollover Budget);

(xxi)     Entering into an agreement, program or other arrangement pursuant to
which the Company grants or provides to any Person any operating, haulage,
trackage or any other rights (A) to move NS Traffic or Dallas Intermodal
Terminal Traffic or (B) that allow a third party access over the Line, other
than rights pursuant to agreements that meet the standards set forth in Exhibit
A attached hereto;

(xxii)     Accepting an active common carrier obligation or moving rail traffic
in its own name and on its own behalf; or

(xxiii)    Permitting any Freight Rail Common Carrier to perform haulage for any
rail carrier, whether such Freight Rail Common Carrier is operating over the
Line in haulage or on trackage rights.

"Management Committee" shall have the meaning set forth in Section 5.2(a).

"Master Locomotive Agreement" shall mean the Master Locomotive Agreement, dated
as of the date hereof, by and among NSR, KCSR and the Company.

"Maturity Date" means the earlier to occur of (i) the retirement of the KCS
Member's 9½% Senior Notes due 2009 and (ii) the date on which Section 4.05 (or
any equivalent provision of the Indentures) of both of the Indentures is no
longer applicable to the Company.

"Members" means the Persons (i) who are referred to as such in the opening
paragraph of this Agreement or who have become a new or substituted Member by
acquisition of a Membership Interest pursuant to the terms of this Agreement and
(ii) who have not ceased to be a Member. 

"Member Nonrecourse Debt" has the same meaning as the term "partner nonrecourse
debt" in Section 1.704-2(b)(4) of the Regulations.

"Member Nonrecourse Debt Minimum Gain" means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Section 1.704-2(i)(3) of the Regulations.

"Member Nonrecourse Deductions" has the same meaning as the term "partner
nonrecourse deductions" in Sections 1.704-2(i)(1) and 1.704-2(i)(2) of the
Regulations.

"Membership Interest" means an ownership interest in the Company or any portion
of or interest in such interest, including any and all benefits to which the
holder of such interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement.

"Net Cash Flow" means for any period the gross cash proceeds of the Company for
such period (excluding Capital Contributions) less the portion thereof used to
pay or establish reserves for all Company expenses, debt payments, capital
improvements, replacements, and contingencies, all as determined by the
Management Committee.  "Net Cash Flow" shall not be reduced by depreciation,
amortization, cost recovery deductions, or similar allowances, but shall be
increased by any reductions of reserves previously established pursuant to the
first sentence of this definition.

"New Overhead Train Starts" shall have the meaning set forth in Section 5.12(a).

"Nonrecourse Deductions" shall have the meaning set forth in Section
1.704-2(b)(1) of the Regulations.

"Nonrecourse Liability" shall have the meaning set forth in Section
1.704-2(b)(3) of the Regulations.

"Non-Sponsoring Member" shall have the meaning set forth in Section 5.12(d).

"Note" means any note evidencing indebtedness of the KCS Member or the NS Member
to the Company entered into in accordance with Section 4 of the Transaction
Agreement.

"Notice" shall have the meaning set forth in Section 12.14.

"NS Member" shall have the meaning set forth in the Preamble.

"NS Parent" shall have the meaning set forth in the Preamble.

"NS Traffic" means all intermodal traffic moving on the Line that (a) originates
or terminates in the United States at or east of Meridian, Mississippi and
enters or exits the Line at Meridian, Mississippi, (b) originates or terminates
in the United States west of Fort Worth, Texas (including intermodal traffic
originating by steamship line at a port along the west coast of the United
States) and enters or exits the Line at Shreveport, Louisiana and (c) does not
consist of traffic originating or terminating at any station on the KCSR system
(including any station where KCSR or the Texas Mexican Railway Company have
trackage rights or access via reciprocal switch), as it exists on the date of
the Transaction Agreement. 

"NSR" means Norfolk Southern Railway Company, a Virginia corporation and an
operating subsidiary of the NS Parent.

"NSR Joint Use Agreement" shall mean the Norfolk Southern Railway Company -
Meridian Speedway, LLC Joint Use Agreement, dated as of the date hereof, by and
between NSR, KCSR and the Company.

"NSR-KCSR Haulage Agreement" shall mean the Haulage Agreement, dated as of the
date hereof, by and between NSR and KCSR.

"Officers" means Persons designated as officers of the Company by the Management
Committee for so long as any such Person remains an Officer in accordance with
the terms of this Agreement.

"Operating Agreement" shall mean the Operating Agreement, dated as of the date
hereof, by and between KCSR and the Company.

"Omnibus Bill of Sale" means the Bill of Sale, dated the date hereof, by KCS and
KCSR to the Company.

"Percentage Interest" means, with respect to any Member as of any date, the
Percentage Interest opposite the name of each Member set forth on Exhibit C to
this Agreement, which shall be maintained by the Company and updated from time
to time as appropriate after the date hereof, including on the contribution by
the NS Member of the amount described in Section 2.1(b) of the Transaction
Agreement.

"Permitted Asset Transfer" means any non-cash transfer of the property or assets
of the Company to the KCS Member or any Restricted Subsidiary (as such term is
defined in the Indentures) thereof.

"Permitted Indebtedness" means any loans or advances by the Company to the KCS
Member or any Restricted Subsidiary (as such term is defined in the Indentures)
thereof.

"Permitted Transfer" shall have the meaning set forth in Section 9.2.

"Permitted Transferees" means a transferee pursuant to a Permitted Transfer.

"Person" means an individual or a partnership, corporation, trust, association,
limited liability company or other entity.

"Pre-Closing Capital Expenditures" means those expenditures for Proposed Capital
Projects listed in Exhibit D and made by the KCS Member prior to the Closing
Date in accordance with Section 2.5(b).

"Preferred Return" means, with respect to the initial Capital Contribution made
by the KCS Member, a preferential interest in the Company granted to such Member
commencing on the date of this Agreement, having an initial agreed value equal
to the amount of Excess Proceeds and entitling such member to certain rights as
provided under the Agreement.  The initial agreed value and commencement date of
any other Preferred Return granted to a Member shall be as unanimously agreed by
the Members at or prior to the time such Member shall make a Capital
Contribution in exchange for such Preferred Return.  A Member's Preferred Return
shall be considered outstanding so long as such Member's Preferred Return Amount
is greater than zero. 

"Preferred Return Amount" means, with respect to the Preferred Return in
connection with the Initial Capital Contribution made by the KCS Member, an
amount computed at an interest rate equal to the sum of the 10-year U.S.
Treasury Bond rate plus 50 basis points, compounded annually, and determined as
of the date of the initial Capital Contribution made by the KCS Member (in all
other cases determined as of the date the Company grants a Preferred Return to a
Member) multiplied by the Preferred Return.

"Profits" and "Losses" means, for each Fiscal Year, an amount equal to the
Company's taxable income or loss for such Fiscal Year, determined in accordance
with Code Section 703(a) (for this purpose, all items of income, gain, loss,
deduction or credit required to be stated separately pursuant to Code Section
703(a)(1) shall be included in taxable income or loss), with the following
adjustments (without duplication):

(a)        Any income of the Company that is exempt from federal income tax and
not otherwise taken into account in computing Profits or Losses pursuant to this
definition of "Profits" and "Losses" shall be added to such taxable income or
loss;

(b)        Any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses pursuant to this definition of "Profits" and
"Losses" shall be subtracted from such taxable income or loss;

(c)        In the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraphs (b) or (c) of the definition of Gross Asset Value, the
amount of such adjustment shall be treated as an item of gain (if the adjustment
increases the Gross Asset Value of the asset) or loss (if the adjustment
decreases the Gross Asset Value of the asset) from the disposition of such asset
and shall be taken into account for purposes of computing Profits or Losses;

(d)        Gain or loss resulting from any disposition of Property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the Property disposed of,
notwithstanding that the adjusted tax basis of such Property differs from its
Gross Asset Value;

(e)        In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year, computed in
accordance with the definition of Depreciation;

(f)         To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Section 734(b) is required, pursuant to Regulations
Section 1.704-(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Member's
interest in the Company, the amount of such adjustments shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) from the disposition of such asset and
shall be taken into account for purposes of computing Profits and Losses; and

(g)        Notwithstanding any other provision of this definition, any items
which are specially allocated pursuant to Section 3.3 shall not be taken into
account in computing Profits or Losses.

The amounts of the items of Company income, gain, loss, deduction or credit 
available to be specially allocated pursuant to Section 3.3 shall be determined
by applying the rules analogous to those set forth in subparagraphs (a) through
(g) above.

"Property" means all real and personal property acquired by the Company,
including cash, and any improvements thereto, and shall include both tangible
and intangible property.

"Proposed Capital Projects" means those capital expenditures anticipated to be
constructed over the four (4) year period commencing on the date hereof, as
identified more specifically in Exhibit B.

"Regulations" means the Treasury Regulations, including temporary and proposed
Regulations, promulgated under the Code, as such regulations are amended from
time to time.

"Review Information" shall have the meaning set forth in Section 7.2(c)(i).

"Review Period" shall have the meaning set forth in Section 7.2(c)(i).

"Rollover Budget" shall have the meaning set forth in Section 5.7(a).

"Rules" shall have the meaning set forth in Section 12.14.

"Securities Act" means the Securities Act of 1933.

"Sponsoring Member" shall have the meaning set forth in Section 5.12(a).

"Tax Matters Partner" shall have the meaning set forth in Section 7.3(d).

"Tower License Agreement" shall mean a Tower License Agreement substantially in
the form attached as Exhibit U to the Transaction Agreement.

"Transaction Agreement" shall have the meaning set forth in the preamble.

"Transfer" means, as a noun, any voluntary or involuntary transfer,
distribution, sale, pledge, assignment or hypothecation or other disposition
and, as a verb, voluntarily or involuntarily to transfer, sell, pledge, assign
or hypothecate or otherwise dispose of.

"Unified Assignment and Assumption Agreement" means the Assignment and
Assumption Agreement, dated the date hereof, by and between KCS, KCSR and the
Company.

"Unified Liability Agreement" means the Unified Liability Agreement, dated the
date hereof, by and among NSR, KCSR and the Company.

"Vicksburg Assignment Agreement" means the Vicksburg Assignment Agreement, dated
the date hereof, by and between KCSR and the Company.

"Voluntary Bankruptcy" means, with respect to any Person, any of the following:

(a)        the inability of such Person generally to pay its debts as such debts
become due, or an admission in writing by such Person of its inability to pay
its debts generally or a general assignment by such Person for the benefit of
creditors.

(b)        the filing of any petition or answer by such Person seeking to
adjudicate itself as bankruptcy or insolvent, or seeking for itself any
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of such Person or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking,
consenting to, or acquiescing in the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for such
Person or for any substantial part of its Property, or

(c)        corporate action taken by such Person to authorize any of the actions
set forth above.

"Voting Securities" shall mean any securities of any Person which vote generally
in the election of directors.

"Western Haulage Agreement" means the Western Haulage Agreement, dated as of the
date hereof, by and between NSR and KCSR.

"Wholly-Owned Affiliate" of any Person means an Affiliate of such Person:

(a)        one hundred percent (100%) of the voting stock or beneficial
ownership of which is owned by such Person, or by any Person who, directly or
indirectly, owns one hundred percent (100%) of the voting stock or beneficial
ownership of such Person,

(b)        an Affiliate of such Person who, directly or indirectly, owns one
hundred percent (100%) of the voting stock or beneficial ownership of such
Person, and

(c)        any Wholly-Owned Affiliate of any Affiliate described in clause (a)
or clause (b).

SECTION 1
THE COMPANY

1.1         Formation and Continuation

The Members hereby agree to organize the Company as a limited liability company
under and pursuant to the provisions of the Act and upon the terms and
conditions set forth in this Agreement.  The rights and liabilities of the
Members shall be as provided under the Act, the Certificate of Formation and
this Agreement.

1.2         Name

The name of the Company shall be Meridian Speedway, LLC and all business of the
Company shall be conducted in such name or, in the discretion of the Management
Committee, under any other name.

1.3         Purpose; Powers. 

(a)                Generally.

(i)                  The purpose of the Company is to engage in the Business and
in any other lawful activity for which a limited liability company may be
organized under the Act.

(ii)                The Company has the power to do any and all acts necessary,
appropriate, proper, advisable, incidental or convenient to or in furtherance of
the purposes of the Company set forth in Section 1.3(a) and has, without
limitation, any and all powers that may be exercised on behalf of the Company by
the Management Committee pursuant to Section 5.

(b)               Carrier Status. 

(i)                  Notwithstanding the generality of Section 1.3(a), the
Members intend that the Company shall be a rail carrier as that term is defined
in 49 U.S.C. § 1010(5) that performs transportation services over the Line as
agent for and for the account of a Freight Rail Common Carrier.

(ii)                Any rail transportation services shall at all times remain
in the waybill, car hire and revenue accounts of a Freight Rail Common Carrier.

(iii)               The Company shall not participate or appear in any rates,
routes or divisions relating to any freight traffic whatsoever to, from and over
the Line, and shall not be entitled to or responsible for any freight charges
relating to such freight traffic.  The Company shall not quote or establish any
rate or service terms applicable to freight transportation services to, from or
over the Line, enter into any transportation contracts with any persons, provide
for freight transportation services to, from or over the Line, or undertake to
perform any for-hire transportation services directly, in its own name or for
its own account, for any person other than as provided for in the KCSR Joint Use
Agreement and the NSR Joint Use Agreement.

1.4         Principal Place of Business, Chief Executive Office and Registered
Office

The principal place of business and chief executive office of the Company shall
be located at 427 West 12th Street, Kansas City , Missouri 64105 or in such
other place as the Management Committee may determine from time to time.  The
registered office of the Company in the State of Delaware initially is located
at c/o The Corporation Trust Company, 1209 Orange Street, Wilmington, New Castle
County, Delaware 19801.

1.5         Term

The term of the Company commenced on the date the Certificate of Formation was
filed in the office of the Secretary of State of the State of Delaware in
accordance with the Act and shall continue until the winding up and liquidation
of the Company and its business is completed following a Dissolution Event, as
provided in Section 11.

1.6         Filings; Agent for Service of Process.

(a)                The Members shall promptly after the execution of this
Agreement cause the Certificate of Formation to be filed in the Office of the
Secretary of State of the State of Delaware in accordance with the provisions of
the Act.  The Management Committee shall take, or cause to be taken, any and all
actions reasonably necessary to perfect and maintain the status of the Company
as a limited liability company under the laws of the State of Delaware,
including the preparation and filing of such amendments to the Certificate of
Formation and such other assumed name certificates, documents, instruments and
publications as may be required by law, including, without limitation, action to
reflect:

(i)                  A change in the Company name,

(ii)                A correction of false or erroneous statements in the
Certificate of Formation or the desire of the Members to make a change in any
statement therein in order that it shall accurately represent the agreement
among the Members, or

(iii)               A change in the time for dissolution of the Company if
approved by the Members as evidenced by an amendment to this Agreement (approved
as provided herein).

(b)               The Members and the Management Committee shall execute and
cause to be filed original or amended certificates and shall take any and all
other actions as may be reasonably necessary to perfect and maintain the status
of the Company as a limited liability company or similar type of entity under
the laws of any other jurisdictions in which the Company engages in business.

(c)                The registered agent for service of process on the Company in
the State of Delaware shall be The Corporation Trust Company or any successor as
appointed by the Members in accordance with the Act.

(d)               Upon the dissolution and completion of the winding up and
liquidation of the Company in accordance with Section 11, the Management
Committee (and, if necessary and requested by the Management Committee, the
Members) shall promptly execute and cause to be filed certificates of
cancellation, statements of intent to dissolve and articles of dissolution in
accordance with the Act and the laws of any other jurisdictions in which the
Management Committee deems such filing necessary or advisable.

1.7              Title to Property

All Property owned by the Company shall be owned by the Company as an entity and
no Member shall have any ownership interest in such Property in its individual
name, and each Member's Membership Interests in the Company shall be personal
property for all purposes.  At all times after the date hereof, the Company
shall hold title to all of its Property in the name of the Company and not in
the name of any Member.

1.8         Payments of Individual Obligations

The Company's credit and assets shall be used solely for the benefit of the
Company and no asset of the Company shall be Transferred or encumbered for, or
in payment of, any individual obligation of any Member.

SECTION 2
MEMBERS' CAPITAL CONTRIBUTIONS

2.1         Initial Capital Contributions.

(a)                Pursuant to the Transaction Agreement and simultaneously with
the execution of this Agreement, the NS Member has made the initial Capital
Contribution of cash described in Section 2.1(a) of the Transaction Agreement.

(b)               Pursuant to the Transaction Agreement and the Omnibus Bill of
Sale, and simultaneously with the execution of this Agreement, the KCS Member
has (i) made an initial Capital Contribution of the Assets as described in
Section 3.1(a) of the Transaction Agreement and (ii) contributed or caused to be
contributed to the Company, and the Company has assumed, the Assumed Liabilities
(as such term is defined in the Transaction Agreement).

2.2         Initial Capital Accounts

The Company shall establish an individual Capital Account for each Member.  The
Company shall determine and maintain each Capital Account in accordance with
Regulations Section 1.704-1(b)(2)(iv).  The Capital Accounts of the Members as
of the date hereof are as reflected in Exhibit 2.2.

2.3         Additional NS Member Contributions

The NS Member shall make the additional capital contributions to the Company
described in Section 2.1 of the Transaction Agreement.

2.4         Additional Member Contributions

After the Closing Date, if any Person (other than any Member or any Affiliate of
any Member) submits a challenge or appeal to either the STB or any court with
jurisdiction regarding the STB's review of the environmental impact of the
formation and operation of the Company, or otherwise seeks additional
environmental review and/or conditions on the formation or operation of the
Company, notwithstanding any restrictions in any contract applicable to any
Member (including the KCS Credit Agreement (as such term is defined in the
Transaction Agreement)) to the contrary, each Member shall make an additional
cash capital contribution to the Company to reimburse the Company for the costs
incurred by it to (a) defend or settle such challenge or appeal and (b)
implement all required remedial environmental measures.  Each Member's
additional cash capital contribution shall be an amount equal to (y) the costs
incurred by the Company with respect to items (a) and (b) in the foregoing
sentence (including attorneys' fees and expenses) multiplied by (z) such
Member's Percentage Interest at the time of such contribution.

2.5         Withdrawal and Return of Capital

(a)  Except as otherwise provided in this Section 2.5, Section 4 or Section 11,
no Member shall withdraw any of its capital without the consent of the other
Members, except upon the dissolution or liquidation of the Company to the extent
provided in this Agreement.  Under circumstances requiring or permitting a
return of any Capital Contribution, no Member shall have the right to receive
property other than cash except as may be specifically provided herein.

(b)               On the Closing Date, the Company shall reimburse the KCS
Member for (i) capital expenditures other than Pre-Closing Capital Expenditures,
in an amount up to $40,000,000 in the aggregate, that the KCS Member made to the
Assets within the two-year period ending on the Closing Date in accordance with
Section 2.2 of the Transaction Agreement and (ii) Pre-Closing Capital
Expenditures in respect of Proposed Capital Projects listed in Exhibit D hereto
in an amount up to $20,000,000 in the aggregate made by the KCS Member prior to
the Closing Date as set forth in this Agreement, the Budget for the first Fiscal
Year, the Business Plan for the first Fiscal Year, and Section 2.2 of the
Transaction Agreement.

(c)                Within 30 days of the receipt of a written notice from a
Member holding a Preferred Return that has been outstanding for at least 84
months but not more than 96 months (as of the date of such distribution), which
notice expressly invokes the Member's option pursuant to this Section 2.5(c),
the Company shall make a distribution to such Member in an amount equal to (i)
such Member's Preferred Return Amount as of the date of the distribution; plus
(ii) the amount by which such Member's Accumulated Preference as of the date of
the distribution exceeds any amount distributed to such Member pursuant to
Section 4.2(a) of this Agreement prior to the date of the distribution.  At the
Company's discretion, such distribution may be in cash or property in kind.  If
made, such distribution shall be treated as a preferred return pursuant to
Section 1.707-4 of the Regulations.  Upon receipt of the full amount of the
distribution under this Section 2.5(c), the Member shall have no further rights
to receive any distribution under Section 4.2(a).

SECTION 3
ALLOCATIONS

3.1         Profits

After giving effect to the special allocations set forth in Section 3.3, Profits
for any Fiscal Year shall be allocated to the Members as follows:

(a)                First, Profits shall be allocated to each Member in an amount
necessary to offset any previous allocations of Loss to such Member pursuant to
Section 3.4.

(b)               Second, Profits less any amounts allocated under Section
3.1(a) shall be allocated to the Members in proportion to their respective
Percentage Interests.

3.2         Losses

After giving effect to the special allocations set forth in Section 3.3 and
subject to Section 3.4, Losses for any Fiscal Year shall be allocated to the
Members in proportion to their Percentage Interests.

3.3         Special Allocations

The following special allocations shall be made in the following order:

(a)                Minimum Gain Chargeback

Except as otherwise provided in Regulations Section 1.704-2(f), notwithstanding
any other provision of this Section 3, if there is a net decrease in Company
Minimum Gain during any Fiscal Year, each Member shall be specially allocated
items of Company income and gain for such Fiscal Year (and, if necessary,
subsequent Fiscal Years) in an amount equal to such Members share of the net
decrease in Company Minimum Gain, determined in accordance with Regulations
Section 1.704-2(g).  Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Member
pursuant thereto.  The items to be so allocated shall be determined in
accordance with Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2).  This
Section 3.3(a) is intended to comply with the minimum gain chargeback
requirement in Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

(b)               Member Minimum Gain Chargeback

Except as otherwise provided in Regulations Section 1.704-2(i)(4),
notwithstanding any other provision of this Section 3, if there is a net
decrease in Member Nonrecourse Debt Minimum Gain attributable to a Member
Nonrecourse Debt during any Fiscal Year, each Member who has a share of the
Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Section 1.704-2(i)(5) of the Regulations,
shall be specially allocated items of Company income and gain for such Fiscal
Year (and, if necessary, subsequent Fiscal Years) in an amount equal to such
Member's share of the net decrease in Member Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(4).  Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto.  The items to be so allocated
shall be determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2).  This Section 3.3(b) is intended to comply with the minimum gain
chargeback requirement in Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

(c)                Qualified Income Offset

In the event any Member unexpectedly receives any adjustments, allocations, or
distributions described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6), items of Company income and
gain shall be specially allocated to such Member in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, the Adjusted
Capital Account Deficit of the Member as quickly as possible, provided that an
allocation pursuant to this Section 3.3(c) shall be made only if and to the
extent that the Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Section 3 have been tentatively made as
if this Section 3.3(c) were not in the Agreement.

(d)               Gross Income Allocation

In the event any Member has a deficit Capital Account at the end of any Fiscal
Year which is in excess of the sum of the amount such Member is deemed obligated
to restore pursuant to the penultimate sentences of Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5), each such Member shall be specially allocated
items of Company income and gain in the amount of such excess as quickly as
possible, provided that an allocation pursuant to this Section 3.3(d) shall be
made only if and to the extent that such Member would have a deficit Capital
Account in excess of such sum after all other allocations provided for in this
Section 3 have been made as if Section 3.3(c) and this Section 3.3(d) were not
in the Agreement.

(e)                Nonrecourse Deductions

Nonrecourse Deductions for any Fiscal Year shall be specially allocated to the
Members in proportion to their respective Percentage Interests.

(f)                 Member Nonrecourse Deductions

Any Member Nonrecourse Deductions for any Fiscal Year shall be specially
allocated to the Member who bears the economic risk of loss with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Regulations Section 1.704-2(i)(1).

(g)                Preferred Return Allocation

Gross income shall be allocated to any Member with a Preferred Return in an
amount equal to (i) the cumulative amount of Net Cash Flow distributed to such
Member under Section 4.2(a); plus (ii) any amounts distributed to such Member
under Section 2.5(c) that are attributable to the amount by which such Member's
Accumulated Preference exceeded the amounts distributed under Section 4.2(a);
minus (iii) the cumulative amount of gross income previously allocated to such
Member under this Section 3.3(g).

(h)                Net Cash Flow Allocation

Gross income shall be allocated to each Member in an amount equal to (i) the
cumulative amount of Net Cash Flow distributed to such Member under Section
4.2(b); minus (ii) the cumulative amount of gross income previously allocated to
such Member under this Section 3.3(h).

(i)                  Section 754 Adjustments

To the extent an adjustment to the adjusted tax basis of any Company asset,
pursuant to Code Section 734(b) or Code Section 743(b) is required, pursuant to
Regulations Sections 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as the result of a
distribution to a Member in complete liquidation of such Member's interest in
the Company, the amount of such adjustment to Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to the Members in accordance with their Percentage Interests
in the event Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the
Member to whom such distribution was made in the event Regulations Section
1.704-1(b)(2)(iv)(m)(4) applies.

(j)                 Allocations Relating to Taxable Issuance of a Membership
Interest

Any income, gain, loss or deduction realized as a direct or indirect result of
the issuance of a Membership Interest by the Company to a Member (the "Issuance
Items") shall be allocated among the Members so that, to the extent possible,
the net amount of such Issuance Items, together with all other allocations under
this Agreement to each Member shall be equal to the net amount that would have
been allocated to each such Member if the Issuance Items had not been realized.

(k)               Guaranteed Payments

To the extent any compensation paid to any Member by the Company, including any
fees payable by the Company to any Member, is determined by the Internal Revenue
Service not to be a guaranteed payment under Code Section 707(c) or is not paid
to the Member other than in its capacity as a partner (Member) within the
meaning of Code Section 707(a), the Member shall be specially allocated gross
income of the Company in an amount equal to the amount of that compensation.

(l)                  Capital Recovery Book Items

The Capital Recovery Book Items shall be specially allocated to the KCS Member
and the NS Member in a manner that the resulting allocation of Capital Recovery
Tax Deductions, to the extent possible, will be fifty (50) percent to the KCS
Member and fifty (50) percent to the NS Member (taking into account the
allocations to the Members under Section 3.6).  Notwithstanding the prior
sentence, if the KCS Member, not the Company, is allowed to claim a deduction on
its federal income tax return(s) for any Pre-Closing Capital Expenditures, then
the fifty (50) - fifty (50) allocation of Capital Recovery Book Items shall be
adjusted in a manner that results in a fifty (50) - fifty (50) allocation
between the KCS Member and the NS Member of the sum of the Capital Recovery Book
Items and the deductions the KCS Member is allowed to claim relating to
Pre-Closing Capital Expenditures with the NS Member receiving a priority
allocation of Capital Recovery Book Items until it is allocated an amount of
Capital Recovery Book Items equal to the amount of Pre-Closing Capital
Expenditures for which the KCS Member, not the Company, is allowed to claim a
deduction on its federal income tax return(s).  Any book gain arising from the
taxable sale or disposition of a property which generated Capital Recovery Book
Items shall first be specifically allocated to the KCS Member and the NS Member
in a manner that restores the allocation of Capital Recovery Book Items with
respect to such property (taking into account the allocations to the Members
under Section 3.6), and shall then be allocated in proportion to each Member's
Percentage Interest.

3.4         Loss Limitation

Losses allocated pursuant to Section 3.2, together with Capital Recovery Book
Items allocated pursuant to Section 3.3(l) (the "Items"),  shall not exceed the
maximum amount of Losses and Items that can be allocated without causing any
Member to have an Adjusted Capital Account Deficit at the end of any Fiscal
Year.  In the event some but not all of the Members would have Adjusted Capital
Account Deficits as a consequence of an allocation of Losses and Items pursuant
to Section 3.2 and Section 3.3(l), the limitation set forth in this Section 3.4
shall be applied on a Member by Member basis and Losses and Items not allocable
to any Member as a result of such limitation shall be allocated to the other
Members in accordance with the positive balances in such Member's Capital
Accounts (including the adjustment described in subparagraphs (a) and (b) of the
definition of "Adjusted Capital Account Deficit") so as to allocate the maximum
permissible Losses and Items to each Member under Regulations Section
1.704-1(b)(2)(ii)(d).  Subsequent Profits shall be specially allocated hereunder
to charge back any Losses and Items disproportionately allocated to the Members
pursuant to this Section 3.4, pro rata in accordance with the amount of such
excess Losses and Items allocated hereunder and not charged back hereby.

3.5         Other Allocation Rules.

(a)                For purposes of determining the Profits, Losses, or any other
items allocable to any period, Profits, Losses, and any such other items shall
be determined on a daily, monthly, or other basis, as determined by the
unanimous agreement of the Members using any permissible method under Code
Section 706 and the Regulations thereunder.

(b)               The Members are aware of the income tax consequences of the
allocations made by this Section 3 and hereby agree to be bound by the
provisions of this Section 3 in reporting their shares of Company income and
loss for income tax purposes.

(c)                Solely for purposes of determining a Member's proportionate
share of the "excess nonrecourse liabilities" of the Company within the meaning
of Regulations Section 1.752-3(a)(3), the Members' interests in Company Profits
are in proportion to their Percentage Interests.

(d)               To the extent permitted by Regulations Section 1.704-2(h)(3),
the Management Committee shall endeavor to treat distributions of Net Cash Flow
as having been made from the proceeds of a Nonrecourse Liability or a Member
Nonrecourse Debt only to the extent that such distributions would cause or
increase an Adjusted Capital Account Deficit for any Member.

3.6         Tax Allocations; Code Section 704(c).

In accordance with Code Section 704(c) and the Regulations thereunder, income,
gain, loss, deduction and credit with respect to any Property contributed to the
capital of the Company shall, solely for tax purposes, be allocated among the
Members so as to take account of any variation between the adjusted basis of
such Property to the Company for federal income tax purposes and its initial
Gross Asset Value (computed in accordance with the definition of Gross Asset
Value) using the traditional method set forth in Regulations Section 1.704-3(b).

In the event the Gross Asset Value of any Company asset is adjusted pursuant to
subparagraph (b) of the definition of Gross Asset Value, subsequent allocations
of income, gain, loss, deduction and credit with respect to such asset shall
take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the Regulations thereunder.

Any elections or other decisions relating to such allocations shall be made by
the Management Committee in any manner that reasonably reflects the purpose and
intention of this Agreement.  Allocations pursuant to this Section 3.6 are
solely for purposes of federal, state, and local taxes and shall not affect, or
in any way be taken into account in computing, any Member's Capital Account or
share of Profits, Losses, other items, or distributions pursuant to any
provisions of this Agreement.

3.7         Revaluation of Capital Accounts

Capital Accounts shall not be revalued in connection with the Capital
Contributions described in Sections 2.3 and 2.4.

SECTION 4
DISTRIBUTIONS

4.1         Distributions

Except as otherwise provided in this Section 4 or Section 11, and after
distribution of the cumulative amounts contemplated by Section 4.2 of this
Agreement, remaining Net Cash Flow, if any, shall be distributed upon the
approval of the Management Committee.  Any distribution of Net Cash Flow (or
otherwise) by the Company not otherwise governed by Section 4.2, Section 4.5,
Section 4.6, Section 4.7 or Section 11.2(c) shall be distributed pro rata to the
Members in accordance with each Member's Percentage Interest.

4.2         Priority Distributions

Notwithstanding anything to the contrary in Section 4.1, for each Fiscal Year of
the Company, Net Cash Flow shall be distributed on at least an annual basis as
follows:

(a)                First, to any Member holding a Preferred Return in an amount
equal to the Member's Accumulated Preference, less any amount previously
distributed to such Member pursuant to this Section 4.2(a).  Such distribution
shall be treated as a preferred return pursuant to Section 1.707-4 of the
Regulations.

(b)               Second, any remaining Net Cash Flow shall be distributed pro
rata to the Members in accordance with each Member's Percentage Interest.

4.3         Amounts Withheld

All amounts withheld pursuant to the Code or any provision of any state, local
or foreign tax law with respect to any payment, distribution or allocation to
the Company or the Members shall be treated as amounts paid or distributed, as
the case may be, to the Members with respect to which such amount was withheld
pursuant to this Section 4.3 for all purposes under this Agreement.  The Company
is authorized to withhold from payments and distributions, or with respect to
allocations to the Members, and to pay over to any federal, state and local
government or any foreign government, any amounts required to be so withheld
pursuant to the Code or any provisions of any other federal, state or local law
or any foreign law, and shall allocate any such amounts to the Members with
respect to which such amount was withheld.  The withholdings by the Company
referred to in this Section 4.3 shall be made at the appropriate applicable
statutory rate under the applicable tax as determined by the Management
Committee.

4.4         Limitations on Distributions

The Company shall make no distributions to the Members except (i) as provided by
and in accordance with this Section 4 and Section 11 or as agreed to by all of
the Members and (ii) in conformance with the Act.

4.5         Distributions and Allocations in Respect of a Transferred Membership
Interest

If any Membership Interest is Transferred during any Fiscal Year in compliance
with the provisions of Section 9 or Section 10 or additional Members are
admitted to the Company after the date hereof on different dates during any
Fiscal Year, Profits, Losses, each item thereof, and all other items
attributable to the Transferred Membership Interest or the newly issued
Membership Interest, as the case may be, for such Fiscal Year shall be divided
and allocated among the Members by taking into account their varying Percentage
Interests during the Fiscal Year in accordance with Code Section 706(d), using
the interim-closing-of-the-books method unless the Members agree otherwise in
writing.  In the case of a Transferred Interest, all distributions on or before
the date of such Transfer shall be made to the transferor, and all distributions
thereafter shall be made to the transferee.  Solely for purposes of making such
allocations and distributions, the Company shall recognize such Transfer not
later than the end of the calendar month during which it is given notice of such
Transfer, provided that, if the Company is given notice of a Transfer at least
ten (10) Business Days prior to the Transfer, the Company shall recognize such
Transfer as of the date of such Transfer, and provided further that if the
Company does not receive a notice stating the date such Membership Interest (or
portion thereof) was Transferred and such other information as the Management
Committee may reasonably require within thirty (30) days after the end of the
Fiscal Year during which the Transfer occurs, then all such items shall be
allocated, and all distributions shall be made, to the Person who, according to
the books and records of the Company, was the owner of the Membership Interest
on the last day of such Fiscal Year. 

4.6         Special Distributions.

(a)                Notwithstanding anything to the contrary in this Agreement,
the Company may make the payments to the KCS Member specified in Section
4(e)(ii) of the Operating Agreement.

(b)               Immediately prior to the consummation of any transaction which
results in the NS Member owning all of the Membership Interests in the Company,
the Company will make a distribution to the KCS Member or its Permitted
Transferees of all previously undistributed Net Cash Flow due to the KCS Member
and such Permitted Transferees (based upon their respective Percentage
Interests).  Immediately prior to the consummation of any transaction which
results in the KCS Member or its Permitted Transferees owning all of the
Membership Interests in the Company, the Company will make a distribution to the
NS Member or its Permitted Transferees of all previously undistributed Net Cash
Flow due to the NS Member and such Permitted Transferees (based upon their
respective Percentage Interests).

4.7         Deemed Distributions

In the event of a Permitted Asset Transfer in which the Company receives
consideration with a value less than the Fair Value of the asset(s) subject to
such Permitted Asset Transfer, the excess of the Fair Value of such asset(s)
over the consideration received therefor (such excess, the "Deemed Distribution
Amount") shall be deemed to be a distribution to the KCS Member, and the NS
Member shall be entitled to, in its sole discretion: (a) an immediate cash
payment from the KCS Member equal to the NS Member's pro rata share of the
Deemed Distribution Amount based on its Percentage Interest or (b) an immediate
cash payment from the Company equal to the product of (i) such Deemed
Distribution Amount and (ii) a fraction, the numerator of which is the NS
Member's Percentage Interest and the denominator of which is the KCS Member's
Percentage Interest.

SECTION 5
MANAGEMENT

5.1         Manner of Operations

The Members each agree to act in good faith to operate the Company in a manner
reasonably designed to maximize the long-term value of the Company as a whole.

5.2         Management Committee.

(a)                Management by the Management Committee

Subject to the provisions of this Agreement, the business, property and affairs
of the Company shall be managed, and all powers of the Company shall be
exercised, by or under the direction of a management committee (the "Management
Committee").  Without limiting the generality of the foregoing, but subject to
the express limitations set forth elsewhere in this Agreement, the Management
Committee shall have all necessary powers to manage and carry out the purpose,
business, property and affairs of the Company.

(b)               Composition of Management Committee

The Management Committee shall consist of six committee representatives, four of
whom shall be designated by the KCS Member and two of whom shall be designated
by the NS Member, and any alternate selected by a Member, to serve in the
absence or unavailability of one or more committee representatives (each,
including alternates, a "Committee Representative").  Each Committee
Representative shall serve at the pleasure of the Member or Members who
designated such Committee Representative.  The initial Committee Representatives
are identified in Exhibit 5.2(b) attached hereto.  Any Committee Representative
may resign upon written notice to the Member who designated such Committee
Representative and to the Company.  The resignation of any such Committee
Representative shall take effect upon receipt of such notice, or at such later
time as shall be specified in such notice.  A Committee Representative may be
removed at any time with or without cause by the Member who originally
designated such Committee Representative.  Except as governed by Article 10 for
an Event of Default by a Member, any vacancy occurring for any reason in the
number of Committee Representatives shall be filled by the Member who originally
designated the Committee Representative whose position has become vacant.  The
Chairman of the Management Committee shall be appointed by the KCS Member.

(c)                Independent Activities

Except as otherwise restricted by the provisions of this Agreement or any other
agreement between the Company and the Person acting as Committee Representative,
each Committee Representative in his capacity as a Committee Representative
shall be required to devote such time to the affairs of the Company as may be
necessary to serve the Company in such capacity and shall be free to serve any
other Person or enterprise in any capacity that such Committee Representative
may deem appropriate in his discretion.

5.3         Committees of the Management Committee.

(a)                Creation of Committees

Subject to Section 5.6, the Management Committee shall have the power and right
(but not the obligation) to create and disband committees and to determine the
duties, responsibilities, activities and composition thereof.  Except as
otherwise provided herein, the KCS Member and the NS Member shall each be
entitled to representation on any such committee, such representation to be
proportionate to their respective Percentage Interests in the Company.

(b)               Capital Project Committee.  The Members hereby agree that
there shall be created a Capital Project Committee consisting of three Committee
Representatives, two of whom shall be designated by the KCS Member and one of
whom shall be designated by the NS Member.  The Capital Project Committee shall
establish a process (the "Capital Project Process") utilizing capacity modeling
and field input to determine capacity needs and capital expenditures with
respect to Capital Projects.  The Capital Project Committee shall be responsible
for (i) determining the optimum use of capital expenditures provided for in the
Company's Budget (including any Rollover Budget) or Business Plan in accordance
with the Capital Project Process and (ii) negotiating and entering into any
Capital Improvement Agreements and overseeing the performance of the KCS Member
thereunder, provided, however, that such Capital Improvement Agreements shall
provide for construction of such Capital Projects at cost.  The initial
designees to the Capital Project Committee shall be those persons identified in
Exhibit 5.3(b)(i) hereto.  Except as provided in Section 5.12, the Capital
Project Committee shall follow any protocols approved by the Management
Committee in accordance with Section 5.6 to guide capital expenditures
decisions.  The initial capital expenditure protocols for capital expenditures
other than the Proposed Capital Projects are attached hereto as Exhibit
5.3(b)(ii).

(c)                Joint Operating Committee.  The Members hereby agree that
there shall be created a Joint Operating Committee (the "Joint Operating
Committee") consisting of the Chief Operations Officer, Chief Marketing Officer
and Chief Engineering Officer, or their respective designees, of KCS and NS. 
The Joint Operating Committee shall make decisions by the unanimous vote of its
members.  The Joint Operating Committee shall have responsibility for (i)
monitoring such matters as operations, performance and scheduling, (ii) managing
maintenance and other operating matters arising upon the carrying out of the
Operating Agreement and the KCSR Joint Use Agreement and the NSR Joint Use
Agreement and (iii) seeking the resolution of disputes with respect to such
matters.  Meetings of the Joint Operating Committee may be convened by any
member thereof.  The Joint Operating Committee may meet by telephone or in any
manner or place as shall be agreeable to its members.  If the Joint Operating
Committee is unable to reach a unanimous vote on any matter, it shall refer that
matter to the Management Committee, provided, however, that any Member may
require such matter to be referred to arbitration in accordance with Section
12.14, if such matter involves a breach or an alleged breach of this Agreement
or of any of the JV Transaction Agreements.

5.4         Meetings of Management Committee.

(a)                Notices

Meetings of the Management Committee shall be held at least once each calendar
quarter and may be called by any Committee Representative.  All meetings shall
be held upon fifteen (15) Business Days' notice by mail or four (4) Business
Days' notice delivered personally or by telephone, e-mail or facsimile stating
the business to be transacted at such meeting; provided, that at least thirty
(30) Business Days' notice shall be provided for any meeting in which approval
of any action of the type set forth in clauses (xxi), (xxii) and/or (xxiii) of
the definition of Major Decision is sought.  Notice of a meeting need not be
given to any Committee Representative who signs a waiver of notice or a consent
to holding the meeting (which waiver or consent need not specify the purpose of
the meeting) or an approval of the minutes thereof, whether before or after the
meeting, or who attends the meeting without protesting, prior to its
commencement, the lack of notice to such Committee Representative.  All such
waivers, consents and approvals shall be filed with the Company records or made
a part of the minutes of the meeting.  The Committee Representatives present may
adjourn any meeting to another time and place.  If any meeting of the Management
Committee is adjourned, no less than four (4) Business Days' notice (delivered
personally or by telephone, e-mail or facsimile) shall be given to each
Committee Representative who is not present at the time of such adjournment
prior to such meeting being reconvened.  Meetings of the Management Committee
shall be held at the offices of the Company unless another location shall have
been designated in the notice of the meeting or at such place as may be approved
by the Management Committee.  Members of the Management Committee may
participate in a meeting through use of conference telephone or similar
communications equipment, so long as all Committee Representatives participating
in such meeting can hear one another.  Participation in a meeting in such manner
constitutes presence in person at such meeting.  No business other than that
stated in the notice shall be transacted at any meeting without the unanimous
consent of all of the Committee Representatives.  Any Committee Representative
may authorize in writing any Person to act for it by proxy on all matters on
which a Committee Representative is entitled to act, including waiving notice
of, or voting or participating at, any meeting.

(b)               Quorum

The presence in person of a majority of the Committee Representatives (at least
one of whom shall be a Committee Representative appointed by the NS Member if a
Major Decision is to be made) shall constitute a quorum for the transaction of
business at a meeting of the Management Committee duly called in accordance with
Section 5.4(a).

(c)                Vote

Each Committee Representative shall have one vote to cast in person or by
proxy. 

(d)               Action of the Committee

Except to the extent that this Agreement expressly requires otherwise (including
as provided in Section 5.6), every action or resolution done or made by the
majority approval of the Management Committee at a duly noticed meeting at which
a quorum is present is the action of the Management Committee.

5.5         Action by Unanimous Written Consent

Any action required or permitted to be taken by the Management Committee other
than approval of any action of the type set forth in clause (xx) of the
definition of Major Decision may be taken by the Committee Representatives
without a meeting without prior notice and without a vote, but only if a consent
or consents in writing shall be signed by all of the Committee Representatives. 

5.6         Major Decisions

Notwithstanding anything to the contrary contained in this Agreement, until such
time as the NS Member no longer owns any Membership Interests, neither the
Management Committee nor any committee thereof shall authorize or effect any
action that constitutes a Major Decision unless such action has received the
approval of at least one of the Committee Representatives appointed by NS.

5.7         Budget and Business Plan; Investment Policies. 

(a)                Attached as Exhibit 5.7(a) to this Agreement is the budget
for the first Fiscal Year (the "Budget") and the business plan for the first
Fiscal Year (the "Business Plan").  On or prior to the date which is sixty days
before the end of each Fiscal Year, commencing with the Fiscal Year ending
December 31, 2006, the Management Committee shall prepare a Budget and Business
Plan for the following Fiscal Year.  The Budget and Business Plan for the next
succeeding Fiscal Year shall upon approval of the Management Committee in
accordance with Section 5.6 become the Budget and Business Plan for such Fiscal
Year.  If the Management Committee does not approve a Budget or Business Plan
for any Fiscal Year prior to the commencement of such year, then the Budget or
Business Plan for that Fiscal Year shall be the Budget or Business Plan from the
prior Fiscal Year (excluding the prior Fiscal Year's extraordinary and
nonrecurring items, but including any contractually obligated or legally
required commitments or expenditures for the current year), as the case may be,
adjusted, in the case of the Budget based on the "AAR Railroad Cost Indexes -
Table A - Annual indexes of charge-out prices and wage rates (1977 = 100) - East
- Materials prices, wage rates and supplements combined (excluding fuel),"
together with any adjustment of contractual commitments in accordance with their
terms (a "Rollover Budget").  Notwithstanding anything to the contrary set forth
herein, the Budget (including any Rollover Budget) and Business Plan for any
Fiscal Year shall take into account the capital expenditures for such Fiscal
Year set forth in Schedule 2.2 to the Transaction Agreement.

(b)               Attached as Exhibit 5.7(b) to this Agreement are the
investment policies (the "Investment Policies") pursuant to which the initial
Capital Contribution of the NS Member described in Section 2.1(a) and any
additional cash Capital Contributions to the Company shall be invested by the
Company.

5.8         Officers

Subject to Section 5.6, the Management Committee shall have the authority to
appoint and terminate Officers of the Company and retain and terminate
employees, agents and consultants of the Company and to delegate such duties to
any such Officers, employees, agents and consultants as the Management Committee
deems appropriate, including the power, acting individually or jointly, to
represent and bind the Company in all matters, in accordance with the scope of
their respective duties.  The setting and modifications of compensation levels
(including bonuses and benefits, if any) for any such Officers, employees,
agents or consultants shall be set by the approval of the Management Committee
in accordance with Section 5.6.

5.9         Exculpation and Indemnification.

(a)                Indemnified Persons

The Committee Representatives, the Officers (if any) and each Member and its
Affiliates, and the partners, members, shareholders, officers, directors,
advisory directors, managers, employees and control persons (as such term is
defined in the Securities Act) of each Member and its Affiliates (collectively,
the "Indemnified Persons") shall not be liable, directly or indirectly, to the
Company, any other Member or any other Person who has an interest in the Company
for any act or omission (in relation to the Company or this Agreement) taken or
omitted by such Indemnified Person in good faith in their capacity as such,
provided that such act or omission did not constitute gross negligence, fraud or
willful violation of the law, this Agreement or the fiduciary duties set forth
in Section 5.10(a).  To the fullest extent permitted by applicable law, the
Company shall indemnify and hold harmless each Indemnified Person and may
indemnify any other Person subject to approval and designation of such person
for such indemnification by approval of the Management Committee against all
claims, damages, losses, liabilities and expenses of whatever nature (including
reasonable attorneys' fees and disbursements) ("Claims") relating to activities
undertaken in connection with the Company in their capacity as such, including,
but not limited to, amounts paid in satisfaction of judgments, in compromise or
as fines and penalties, and counsel fees and expenses reasonably incurred in
connection with the investigation, defense or disposition of any action, suit or
other proceeding, whether civil or criminal, before any court or administrative
body in which such Indemnified Person may be or may have been involved as a
party or otherwise, or with which such Indemnified Person may be or may have
been threatened, while acting as such Indemnified Person; provided that no
indemnity shall be payable hereunder against any liability incurred by such
Indemnified Person by reason of gross negligence, fraud, a willful violation of
the law or a breach of this Agreement or the fiduciary duties set forth in
Section 5.10(a).  No Indemnified Person shall settle or compromise any Claim
without the written consent, which consent shall not be unreasonably withheld,
of the Management Committee, subject to Section 5.6.

(b)               Advance of Expenses

Expenses incurred by an Indemnified Person in defense or settlement of any Claim
that may be subject to a right of indemnification hereunder may be advanced (and
must be advanced to Members, the Committee Representatives and Officers, if any,
of the Company) by the Company prior to the final disposition thereof upon
receipt of an undertaking by or on behalf of the Indemnified Person to repay
such amount if it shall ultimately be determined that the Indemnified Person is
not entitled to be indemnified by the Company.

(c)                Non-Exclusivity

The right of any Indemnified Person to the indemnification provided herein shall
be cumulative of and in addition to any and all rights to which such Indemnified
Person may otherwise be entitled by contract or as a matter of law or equity and
shall extend to such Indemnified Person's successors, assigns and legal
representatives.

(d)               Satisfaction from Company Assets

All judgments against the Company or an Indemnified Person, in respect of which
such Indemnified Person is entitled to indemnification, shall only be satisfied
from Company assets and no other Person shall have any liability with respect
thereto.

(e)                Expenses

The Company is authorized to pay expenses, fees, withholding taxes and other
costs reasonably incurred by the Company, including, without limitation,
expenses incurred in connection with acquisitions or investments and expenses
incurred under this Section 5.9.

5.10     Fiduciary Duty; Exculpation.

(a)                Notwithstanding any other provisions of this Agreement,
whether express or implied, or applicable law, the Members agree that, to the
fullest extent permitted by Section 18-1101(c) of the Act, no Member shall owe
any duties at law or in equity (including fiduciary duties) to the Company or
any other Member; provided, that an Indemnified Person who is a Committee
Representative and who shall also be an employee of a Member shall have a
fiduciary duty to such Member and not to the Company; provided further, however,
that, with respect to the approval of any Permitted Asset Transfer or any
Permitted Indebtedness, each Committee Representative shall owe the same duties
to the Company and the Members as a director of a Delaware corporation would owe
to such corporation and its shareholders with respect to such matters. 
Notwithstanding the foregoing, nothing in this Section 5.10 shall eliminate any
implied covenant of good faith and fair dealing between any Member and the
Company or the other Members. 

(b)               The provisions of this Agreement, to the extent that they
restrict the duties and liabilities of an Indemnified Person otherwise existing
at law or in equity, are agreed by the Members hereunder to replace such other
duties and liabilities of such Indemnified Person.

5.11     Interparty Matters

Notwithstanding anything to the contrary contained in this Agreement, in the
event of any disagreement, dispute or controversy between any Member or any of
its Affiliates (other than the Company), on the one hand, and the Company, on
the other hand, arising out of or relating to this Agreement or any of the JV
Transaction Agreements to which the Company is a party or is subject or the
breach, termination or validity thereof, the Company Representatives designated
by the other Member shall control (on behalf of the Company) the conduct or
settlement of any such disagreement, dispute or controversy or any proceedings
relating thereto.

5.12     Capacity Improvement Projects.

(a)                Notwithstanding anything to the contrary herein, each Member
(the "Sponsoring Member") may require the Company to perform all acts necessary
in order to effectuate the construction of a Capacity Improvement Project.  In
order to initiate such construction, the Sponsoring Member may require the
Company to perform a capacity model to determine the expected addition to
capacity that would result from the construction of the specified Capacity
Improvement Project, such capacity to be measured in the number of potential
additional new overhead train movements permitted by such specified Capacity
Improvement Project ("New Overhead Train Starts") and/or additional local train
movements ("Local Train Starts").

(b)               If the Capacity Improvement Project will result in only
additional capacity through Local Train Starts, only the KCS Member may cause
the Company to construct such Capacity Improvement Project, and such Capacity
Improvement Project shall be constructed solely through a capital contribution
of the KCS Member.

(c)                If the Capacity Improvement Project will result in additional
capacity through New Overhead Train Starts, then the Member that is not the
Sponsoring Member ("Non-Sponsoring Member") shall have the right to require the
Company to allocate to such Non-Sponsoring Member up to its share of the New
Overhead Train Starts (up to two-thirds to KCSR through the KCSR Joint Use
Agreement, if KCSR is the Non-Sponsoring Member or up to one-third to NSR
through the NSR Joint Use Agreement, if NSR is the Non-Sponsoring
Member),provided, however, that the Sponsoring Member shall always be entitled
to at least one New Overhead Train Start.  If the Non-Sponsoring Member elects
to receive an allocation of New Overhead Train Starts as provided herein, the
Capacity Improvement Project shall be constructed through a capital contribution
of both Members in proportion to the number of New Overhead Train Starts
allocated to each Member.  Otherwise, the Capacity Improvement Project shall be
constructed solely through a capital contribution of the Sponsoring Member.  If
either Member declines all or part of its allocation from one or more Capacity
Improvement Projects, it may make up the resulting deficit in New Overhead Train
Starts in any subsequent Capacity Improvement Project or Projects.

5.13     Construction of the Jackson Flyover

(a)                Notwithstanding anything (except Section 5.13(b)) to the
contrary, either Member may require the Company to perform all acts necessary
(including requiring Capital Contributions in cash from each Member in
proportion to its Percentage Interest) in order to effectuate the construction
of the Jackson Flyover.  The Company shall thereafter progress the engineering,
permitting (to the extent required) and construction of the Jackson Flyover with
all deliberate speed. 

(b)               Section 5.13(a) shall be disregarded if, within thirty (30)
days of the formation of the Company, the Company receives assignment of the CN
Jackson Trackage Rights.

SECTION 6
ROLE OF MEMBERS

6.1         Rights or Powers

The Members in their capacity as Members shall not have any right or power to
take part in the management or control of the Company or its business and
affairs or to act for or bind the Company in any way.  Notwithstanding the
foregoing, the Members have all the rights and powers specifically set forth in
this Agreement and, to the extent not inconsistent with this Agreement, in the
Act.  A Member shall cease to be a Member at the time such Member ceases to own
any Membership Interests.

6.2         Voting Rights

No Member has any voting right except with respect to those matters specifically
reserved for a Member vote which are set forth in this Agreement and as required
in the Act.

6.3         Meetings of the Members.

(a)                Meetings of the Members may be called upon the written
request of any Member.  The call shall state the location of the meeting and the
nature of the business to be transacted.  Notice of any such meeting, including
any meeting that has been adjourned, shall be given to each Member not less than
fifteen (15) Business Days (or four (4) Business Days if delivered personally or
by telephone, email or facsimile) nor more than forty-five (45) days prior to
the date of such meeting.  Members may vote in person, by proxy or by telephone
at such meeting and may waive advance notice of such meeting.  Whenever the vote
or consent of Members is permitted or required under the Agreement, such vote or
consent may be given at a meeting of the Members or may be given in accordance
with the procedure prescribed in Section 6.3(f).  No business other than that
stated in the notice shall be transacted at any meeting without the unanimous
consent of all of the Members entitled to vote thereat.

(b)               For the purpose of determining the Members entitled to vote
on, or to vote at, any meeting of the Members or any adjournment thereof, the
Management Committee or the Member requesting such meeting may fix, in advance,
a date as the record date for any such determination.  Such date shall not be
more than thirty (30) days nor less than ten (10) days before any such meeting.

(c)                Each Member may authorize any Person or Persons to act for it
by proxy on all matters in which a Member is entitled to participate, including
waiving notice of any meeting, or voting or participating at a meeting.  Every
proxy must be signed by the Member or its attorney-in-fact.  No proxy shall be
valid after the expiration of eleven (11) months from the date thereof unless
otherwise provided in the proxy.  Every proxy shall be revocable at the pleasure
of the Member executing it.

(d)               Each meeting of Members shall be conducted by an individual
Person selected by the Members holding a majority Percentage Interest.  Except
as otherwise required by law, the presence in person or by proxy of Members
holding percentage interests of more than seventy-five percent (75%) shall
constitute a quorum for the transaction of business at a meeting of the Members
duly called in accordance with Section 6.3(a).  In case a quorum shall not be
present at any meeting, Members holding a majority of the Membership Interests
held by Members represented thereat, in person or by proxy, shall have the power
to adjourn the meeting from time to time until the requisite number of Members
shall be present; provided, that, if any meeting of the Members is adjourned, no
less than four (4) Business Days' notice (delivered personally or by telephone,
e-mail or facsimile) shall be given to each Member who is not present at the
time of such adjournment prior to such meeting being reconvened  After two
adjournments for lack of quorum, if notice has been given to each Member in
accordance with the preceding sentence, then the quorum requirement set forth in
this Section 6.3(d) for any such adjourned meeting at which no Major Decision
(or any other decision that requires the unanimous agreement of the Members, as
provided herein) is proposed to be made shall be reduced from seventy-five
percent to fifty-one percent.  At any such adjourned meeting at which the
requisite number of Members shall be represented, any business may be transacted
that might have been transacted at the meeting as originally noticed. 

(e)                At a meeting, any proposal shall be approved if it receives
the affirmative vote of a majority of the Percentage Interests unless such a
proposal would involve a Major Decision, in which event approval requires an
affirmative vote of each of the Members.

(f)                 Notwithstanding this Section 6.3, any action required or
permitted to be taken at any meeting of the Members may be taken without a
meeting, without prior notice and without a vote, if a consent in writing,
setting forth the action so taken, shall be signed by each Member. 

6.4         Required Member Consents

Notwithstanding any other provision of this Agreement no action may be taken by
the Company (whether by the Management Committee, or otherwise) in connection
with any of the following matters without the written consent of all of the
Members:

(a)                Any act in contravention of this Agreement; or

(b)               Any transaction to liquidate or dissolve the Company.

6.5         Member Compensation

No Member shall receive any interest, salary or drawing with respect to its
Capital Contributions or its Capital Account or for services rendered on behalf
of the Company, or otherwise, in its capacity as a Member, except as otherwise
provided in this Agreement, any of the JV Transaction Agreements or in another
agreement among the Company and a Member that received approval by the
Management Committee in accordance with Section 5.6.

6.6         Members' Liability

No Member shall be liable under a judgment, decree or order of a court, or in
any other manner for the debts or any other obligations or liabilities of the
Company.  A Member shall be liable only to make its Capital Contributions and
shall not be required to restore a deficit balance in its Capital Account or to
lend any funds to the Company or, after its Capital Contributions have been
made, to make any additional contributions, assessments or payments to the
Company, provided that a Member may be required to repay distributions made to
it as provided in Section 4 or the Act.  A Committee Representative shall not
have any personal liability for the repayment of any Capital Contributions of
any Member.

6.7         Partition

While the Company remains in effect or is continued, each Member agrees and
waives its rights to have any Company Property partitioned, or to file a
complaint or to institute any suit, action or proceeding at law or in equity to
have any Company Property partitioned, and each Member, on behalf of itself, its
successors and its assigns hereby waives any such right.

6.8         Transactions Between a Member and the Company

Except as otherwise provided by applicable law and the provisions of this
Agreement, subject to the Management Committee's approval in accordance with
Section 5.6, any Member may, but is not required to, enter into, directly or
indirectly, any transaction, agreement, joint enterprise or arrangement,
guarantee, loan, advance or investment with the Company provided the same is on
an arms length basis and at fair market value.  No Member may, without the
approval of the other Member, enter into, directly or indirectly, any
transaction, agreement, joint enterprise or arrangement, guarantee, loan,
advance or investment with the Company other than on an arms length basis and at
fair market value.  The existence of these relationships and acting in such
capacities will not result in the Member being deemed to be participating in the
control of the business of the Company or otherwise affect the limited liability
of the Member.

6.9         Other Instruments

Each Member hereby agrees to execute and deliver to the Company within five days
after receipt of a written request therefor, such other and further documents
and instruments, statements of interest and holdings, designations, powers of
attorney and other instruments and to take such other action as the Management
Committee deems necessary, useful or appropriate to comply with any laws, rules
or relations as may be necessary to enable the Company to fulfill its
responsibilities under this Agreement.

6.10     Advise of Changes

Each Member hereby agrees to notify the other Members as soon as practicable of
any event, circumstance or fact of which it has knowledge which has had, or is
reasonably likely to have, a material adverse effect on such Member's ability to
fulfill its obligations under this Agreement.

SECTION 7
ACCOUNTING BOOKS AND RECORDS

7.1         Accounting Books and Records.

(a)                The Company shall keep on site at its principal place of
business each of the following:

(i)                  Separate books of account for the Company which shall show
a true and accurate record of all costs and expenses incurred, all charges made,
all credits made and received, and all income derived in connection with the
conduct of the Company and the operation of the Business in accordance with this
Agreement,

(ii)                A current list of the full name and last known business,
residence or mailing address of each Member and Committee Representative, both
past and present,

(iii)               A copy of the Certificate of Formation and all amendments
thereto, together with executed copies of any powers of attorney pursuant to
which any amendment has been executed,

(iv)              Copies of the Company's federal, state, and local income tax
returns and reports, if any, until one year after the period of limitations for
auditing the return by the federal government or by any applicable state or
local government expires,

(v)                Copies of this Agreement,

(vi)              Copies of any writings permitted or required under the Act
regarding the obligation of a Member to perform any enforceable promise to
contribute cash or property or to perform services as consideration for such
Member's Capital Contribution, and

(vii)             Any written consents obtained from Members pursuant to the Act
regarding action taken by Members without a meeting.

(b)               The Company shall use the accrual method of accounting in
preparation of its financial reports and for tax purposes and shall keep its
books and records accordingly.  Any Member or its designated representative has
the right to access and audit, inspect and copy the contents of such books or
records and shall also have access during normal business hours to such
additional financial information, documents, books and records as may be
reasonably requested (including in order to comply with any reporting
requirements of such Member under applicable laws or stock exchange
regulations).  The rights granted to a Member pursuant to this Section 7.1 are
expressly subject to compliance by such Member with the safety, security and
confidentiality procedures and guidelines of the Company, as such procedures and
guidelines may be established from time to time.

(c)                The accounting period of the Company shall be the Fiscal
Year.

7.2         Reports.

(a)                In General

Pursuant to the Operating Agreement, KCSR (or, following the termination
thereof, such other Person as may be engaged by the Management Committee in
accordance with Section 5.6) shall be responsible for causing the preparation of
financial reports of the Company and the coordination of financial matters of
the Company with the Company's accountants.

(b)               Periodic and Other Reports

The Company shall cause to be delivered to each Member the financial statements
listed in clauses (i) and (ii) below, prepared, in each case (other than with
respect to Member's Capital Accounts, which shall be prepared in accordance with
this Agreement) in accordance with GAAP consistently applied (and, if required
by any Member or its Controlled Affiliates for purposes of reporting under the
Exchange Act Regulation S-X), including any reports as may be required in
accordance with the Company's or any of its Members' status as a rail carrier,
and such other reports, representations and certifications as any Member may
reasonably request from time to time, provided that, if the Management Committee
so determines within 30 days thereof, such other reports shall be provided at
such requesting Member's sole cost and expense.  The monthly and quarterly
financial statements referred to in clause (ii) below may be subject to normal
year-end audit adjustments. 

(i)                  As soon as practicable following the end of each Fiscal
Year (and in any event not later than 45 days after the end of such Fiscal Year)
the Company shall cause to be delivered to each Member, a balance sheet of the
Company as of the end of such Fiscal Year and the related statements of
operations, Members' Capital Accounts and changes therein, and cash flows for
such Fiscal Year, together with appropriate notes to such financial statements
and supporting schedules, all of which shall be audited and certified by the
Auditors, and in each case, to the extent the Company was in existence, setting
forth in comparative form the corresponding figures for the immediately
preceding Fiscal Year end (in the case of the balance sheet) and the two
immediately preceding Fiscal Years (in the case of the statements), and

(ii)                As soon as practicable following the end of each of the
first three Fiscal Quarters of each Fiscal Year (and in any event not later than
30 days after the end of each such Fiscal Quarter), the Company shall cause to
be delivered to each Member, a balance sheet of the Company as of the end of
such Fiscal Quarter and the related statements of operations and cash flows for
such Fiscal Quarter and for the Fiscal Year to date, in each case, to the extent
the Company was in existence, setting forth in comparative form the
corresponding figures for the prior Fiscal Year's Fiscal Quarter and the interim
period corresponding to the Fiscal Quarter and the interim period just
completed.

The periodic statements described in clause (ii) above shall be accompanied by a
written certification of the Chief Financial Officer of KCSR or such other
individual performing a similar function (or any Person designated by the
Management Committee in accordance with Section 5.6) that such statements have
been prepared in accordance with GAAP consistently applied or this Agreement, as
the case may be.  The Company and the Management Committee shall also distribute
to all Members, at the same time such reports are circulated, delivered or
distributed internally, each and every internal management report prepared by,
for or circulated among senior management of the Company relating to the
business or financial performance of the Company.

7.3         Tax Matters.

(a)                Partnership Status

It is the intent of the Members that the Company be classified as a partnership
for U.S. federal, state and local income tax purposes.  The Members hereby agree
not to elect to be excluded from the application of Subchapter K of Chapter 1 of
Subtitle A of the Code or any similar state statute.

(b)               Company Tax Returns

The Tax Matters Partner (as defined in Section 7.3(d)) shall prepare (or cause
to be prepared) the U.S. federal income tax returns and information returns for
the Company and all other tax returns of the Company in a manner consistent with
this Agreement.  The federal income tax return shall contain an election under
Section 6231(a)(1)(B)(ii) of the Code and the regulations thereunder to treat
the Company as a partnership to which the provisions of Sections 6221 through
6234 of the Code, inclusive, apply.  The Tax Matters Partner shall cause the
Company's accountants to prepare and review the necessary federal and state
income tax returns and information returns for the Company.  Each Member shall
provide such information, if any, as may be needed by the Company for purposes
of preparing such tax and information returns, provided that such information is
readily available from regularly maintained accounting records.  Prior to April
1st of each year, or sooner as applicable, the Tax Matters Partner shall deliver
to the other Member for its review a copy of the Company's federal and state
income tax returns and information returns in the form proposed to be filed for
each Fiscal Year, and shall reasonably consider and take into account all
reasonable comments to such proposed tax returns and information returns
provided by the other Member at least ten (10) days prior to the filing date for
such returns.  After taking into account any such comments, the Tax Matters
Partner shall cause the Company to timely file such tax returns.  Within two (2)
Business Days after filing such federal and state income tax returns and
information returns, the Tax Matters Partner shall cause the Company to deliver
to each Member a copy of the Company's federal and state income tax returns and
information returns as filed for each Fiscal Year, together with any additional
tax-related information in the possession of the Company that such Member may
reasonably and timely request in order to properly prepare its own income tax
returns.

(c)                Tax Information

Necessary tax information shall be delivered to each Member as soon as
practicable after the end of each Fiscal Year of the Company but not later than
five months after the end of each Fiscal Year.

(d)               Tax Audits. 

(i)                  The KCS Member is hereby designated as the "tax matters
partner," as that term is defined in Section 6231(a)(7) of the Code (the "Tax
Matters Partner") of the Company, with all of the rights, duties and powers
provided for in Sections 6221 through 6234 of the Code, inclusive.  The Tax
Matters Partner is hereby directed and authorized to take whatever steps the Tax
Matters Partner, in its sole discretion, deems necessary or desirable to perfect
such designation, including, without limitation, filing any forms or documents
with the IRS and taking such other action as from time to time is required under
the Treasury Regulations.

(ii)                The Tax Matters Partner, in consultation with the other
Member, shall direct the defense of any claims made by the IRS (or by any other
taxing authority) to the extent that such claims relate to the adjustment of
Company items at the Company level and, in connection therewith, shall cause the
Company to retain and to pay the fees and expenses of counsel and other advisors
chosen by the Tax Matters Partner with the consent of the other Member.  The Tax
Matters Partner shall promptly deliver to each other Member a copy of all
notices, communications, reports and writings received from the IRS relating to
or potentially resulting in an adjustment of Company items, shall promptly
advise the other Member of the substance of any conversations with the IRS in
connection therewith, and shall keep the other Member advised of all
developments with respect to any proposed adjustments which come to its
attention.  In addition, the Tax Matters Partner shall (A) provide in a timely
manner the other Member with a draft copy of any correspondence or filing to be
submitted by the Company in connection with any administrative or judicial
proceedings relating to the determination of Company items at the Company level
reasonably in advance of such submission, (B) incorporate all reasonable changes
or comments to such correspondence or filing requested by the other Member and
(C) provide the other Member with a final copy of correspondence or filing.  The
Tax Matters Partner will provide the other Member with notice reasonably in
advance of any meetings or conferences with respect to any administrative or
judicial proceedings relating to the determination of Company items at the
Company level (including any meetings or conferences with counsel or advisors to
the Company with respect to such proceedings), and the other Member shall have
the right to participate, at its sole cost and expense, in any such meetings or
conferences. 

(iii)               Notwithstanding anything in this Section 7.3, the Tax
Matters Partner shall not (A) extend the period of limitations for any tax year
for Federal, state, and local income tax purposes, (B) enter into any settlement
agreement that is binding upon the Members with respect to the determination of
Company items at the Company level, (C) file a petition under Section 6226(a) of
the Code for the readjustment of Company items, or (D) appeal any judicial
decision with respect to any Company item, without the prior consent of the
other Member which consent shall not be unreasonably withheld, conditioned or
delayed.

SECTION 8
AMENDMENTS

8.1         Amendments

Amendments to this Agreement may be proposed by any Committee Representative or
any Member.  Following such proposal, the Management Committee shall submit to
the Members a verbatim statement of any proposed amendment, and the Management
Committee shall include in any such submission a recommendation as to the
proposed amendment.  The Management Committee shall seek the written consent of
the Members pursuant to Section 6.3(f) on the proposed amendment or shall call a
meeting to vote thereon and to transact any other business that it may deem
appropriate.  A proposed amendment shall be adopted and be effective as an
amendment hereto only if it receives the affirmative vote of each of the
Members. 

SECTION 9
TRANSFERS AND CALL RIGHT

9.1         Restrictions on Transfers

Except as provided in Section 9.2 of this Agreement, no Member shall Transfer
all or any portion of its Membership Interest.

9.2         Permitted Transfers

Subject to the conditions and restrictions set forth in Section 9.3, a Member
may at any time Transfer all or any portion of its Membership Interest to (a)
any Person that (i) is the surviving Person as a result of any merger or
consolidation of either the NS Parent or KCS with or into any such Person or
(ii) acquires all or substantially all of the assets of the NS Parent or KCS,
(b) any other Member, (c) any Wholly-Owned Affiliate of either the NS Parent or
KCS, (d) any administrator, trustee or other Person to whom such Membership
Interest of any Member is transferred involuntarily by operation of law, or (e)
subject to the prior written consent of all other Members, any Person (any such
Transfer being referred to in this Agreement as a "Permitted Transfer"). 

9.3         Conditions to Permitted Transfers

A Transfer of a Membership Interest shall not be treated as a Permitted Transfer
under Section 9.2 unless and until the following conditions are satisfied:

(a)                Except in the case of a Transfer involuntarily by operation
of law, the transferor and transferee shall execute and deliver to the Company
such documents and instruments of conveyance as may be reasonably necessary or
appropriate in the opinion of counsel to the Company to effect such Transfer. 
In the case of a Transfer of a Membership Interest involuntarily by operation of
law, the Transfer shall be confirmed by presentation to the Company of legal
evidence of such Transfer, in form and substance satisfactory to counsel to the
Company.  In all cases, the transferor and/or transferee shall reimburse the
Company for all costs and expenses that the Company reasonably incurs in
connection with such Transfer.

(b)               The transferor and transferee shall furnish the Company with
the transferee's taxpayer identification number and any other information
reasonably necessary to permit the Company to file all required federal and
state tax returns and other legally required information statements or returns. 
Without limiting the generality of the foregoing, the Company shall not be
required to make any distribution otherwise provided for in this Agreement with
respect to any transferred Membership Interest until it has received such
information.

(c)                Except in the case of a Transfer of a Membership Interest
involuntarily by operation of law, either (i) such Membership Interest shall be
registered under the Securities Act and any applicable state securities laws or
(ii) the transferor shall provide (unless waived by the Management Committee) an
opinion of counsel which opinion and counsel shall be reasonably satisfactory to
the Management Committee to the effect that such Transfer is exempt from all
applicable registration requirements and that such Transfer will not violate any
applicable laws regulating the Transfer of securities.

(d)               Prior to any such transfer, the Transferee shall deliver to
each Member a written commitment from such Transferee to be bound by this
Agreement and complies with the applicable provisions of Section 9.6.

(e)                The Transferee receives the prior written consent of each
other Member if the transfer would cause the Company to terminate under Section
708(b)(1)(B) of the Code and the Regulations thereunder solely as a result of
such Transfer.

9.4         Prohibited Transfers

Any purported Transfer of a Membership Interest that is not permitted by the
terms of this Agreement shall be null and void and of no force or effect
whatever; provided that, if the Company is required as a matter of law to
recognize a Transfer that is not a Transfer permitted by the terms of this
Agreement (unless the Management Committee, in its sole discretion and by
unanimous action or consent, elects to recognize a Transfer that is not a
Transfer permitted by the terms of this Agreement), the Membership Interest
Transferred shall be strictly limited to the transferor's rights to allocations
and distributions as provided by this Agreement with respect to the transferred
Membership Interest, which allocations and distributions may be applied (without
limiting any other legal or equitable rights of the Company) to satisfy any
debts, obligations, or liabilities for damages that the transferor or transferee
of such Membership Interest may have to the Company.

In the case of a Transfer or attempted Transfer of a Membership Interest that is
not a Transfer permitted by the terms of this Agreement, the parties engaging or
attempting to engage in such Transfer shall be liable to indemnify, and hold
harmless the Company and the other Members from all cost, liability, and damage
that any of such indemnified Person may incur (including, without limitation,
incremental tax liabilities, attorneys' fees, fees of experts and accountants,
and expenses) as a result of such Transfer or attempted Transfer and efforts to
enforce the indemnity granted hereby.

9.5         Rights of Unadmitted Assignees

A Person who acquires a Membership Interest, but who is not admitted as a
substituted Member pursuant to Section 9.6 shall be entitled only to allocations
and distributions with respect to such Membership Interest in accordance with
this Agreement, and shall have no right to any information or accounting of the
affairs of the Company, shall not be entitled to inspect the books or records of
the Company, and shall not have any of the rights of a Member under the Act or
this Agreement but shall succeed to all of the obligations of the Member who
purported to transfer a Membership Interest in violation hereof including
without limitation the obligation of the transferee under this Section 9 with
respect to any subsequent transfers.

9.6         Admission of New and Substituted Members

Subject to the other provisions of this Article 9, a transferee or acquiree of a
Membership Interest shall be admitted to the Company as a new or substituted
Member upon satisfaction of the conditions set forth in this Section 9.6:

(a)                The Membership Interest with respect to which the transferee
is being admitted was acquired by means of a Transfer permitted by the terms of
this Agreement.

(b)               The transferee of the Membership Interest (other than, with
respect to clauses (i) and (ii) below, a transferee that was a Member or a
Wholly-Owned Affiliate of a Member prior to the Transfer) shall, by written
instrument in form and substance reasonably satisfactory to the Management
Committee (and, in the case of clause (iii) below, the transferor Member), (i)
make customary representations and warranties to each non-transferring Member as
to its due organization, authority to become a party to this Agreement,
litigation and required consents, (ii) accept and adopt the terms and provisions
of this Agreement, including this Section 9 and Section 10, and (iii) assume the
obligations of the transferor Member under this Agreement with respect to the
transferred Membership Interest.  Upon unanimous agreement of all Members, a
transferor Member transferring all but not less than all of its Membership
Interest to any Permitted Transferee shall be released from all such assumed
obligations except (x) those obligations or liabilities of the transferor Member
arising out of a breach of this Agreement, and (y) in the case of a Transfer to
any Person other than a Member or any of its Affiliates, those obligations or
liabilities of the transferor Member based on events occurring, arising or
maturing prior to the date of Transfer.

(c)                A new Member acquiring a Membership Interest from the Company
shall by written instrument in form and substance reasonably satisfactory to the
Management Committee (i) make representations and warranties to the Members
equivalent to those set forth in Section 9.6(b)(i) and (ii) accept and adopt the
terms and provisions of this Agreement.

(d)               The transferee or acquiree pays or reimburses the Company for
all reasonable legal, filing, and publication costs that the Company incurs in
connection with the admission of the transferee or acquiree as a Member with
respect to the Transferred Membership Interest.

(e)                Except in the case of a Transfer involuntarily by operation
of law, if required by the Management Committee, the transferee (other than a
transferee that was a Member or a Wholly-Owned Affiliate of a Member prior to
the Transfer) shall deliver to the Company evidence of the authority of such
Person to become a Member and to be bound by all of the terms and conditions of
this Agreement, and the transferee and transferor shall each execute and deliver
such other instruments as the Management Committee reasonably deems necessary or
appropriate to effect, and as a condition to, such Transfer, including
amendments to the Certificate or any other instrument filed with the State of
Delaware or any other state or governmental authority.  In the event of an
involuntary Transfer by operation of law the transferee shall succeed to all of
the obligations of the transferring Member under this Agreement but shall not
have any rights (including rights with respect to Management Committee
membership or under Section 9) other than with respect to allocations or
distributions under this Agreement.

9.7         Representations Regarding Transfers; Legend

Each Member hereby represents and warrants to the Company and the Members that
such Member's acquisition of a Membership Interest hereunder is made as
principal for such Member's own account and not for resale or distribution of
such Membership Interest.  Each Member further hereby agrees that the following
legends may be placed upon any counterpart of this Agreement, the Certificate of
Formation, or any other document or instrument evidencing ownership of a
Membership Interest:

The Membership Interest represented by this document has not been registered
under any securities laws and the transferability of such Membership Interest is
restricted.  Such Membership Interest may not be sold, assigned, or transferred,
nor will any assignee, vendee, transferee, or endorsee thereof be recognized as
having acquired any such Membership Interest by the issuer for any purposes,
unless (1) a registration statement under the United States Securities Act of
1933, as amended, with respect to such Membership Interest shall then be in
effect and such transfer has been qualified under all applicable state
securities laws or (2) the availability of an exemption from such registration
and qualification shall be established to the satisfaction of counsel to the
Company; and

The Membership Interest represented by this document is subject to, and is
transferable only upon compliance with, the provisions of a limited liability
company agreement, dated as of May 1, 2006.  A copy of the above-referenced
agreement is on file at the principal office of the Company.

9.8         Line Option Call Right

Upon NS' delivery, in accordance with Section 10.10(g) of the Transaction
Agreement, of a Line Option Exercise Notice (as such term is defined in the
Transaction Agreement) stating its election to acquire the KCS Membership
Interests (as such term is defined in the Transaction Agreement) pursuant to
Section 10.10(a)(i) thereof, the NS Member shall have the right to acquire or
cause the Company to acquire the KCS Member's Membership Interests (the "Line
Option Call Right") as follows:

(a)                Purchase Price.  If the NS Member delivers such a Line Option
Exercise Notice, then the NS Member agrees to buy (or cause one or more of its
Subsidiar(ies) to buy) and the KCS Member agrees to sell the KCS Member's
Membership Interests, for the Membership Interest FMV (as such term is defined
in the Transaction Agreement).

(b)               Permitted Transfer; Closing.  Promptly following the exercise
of the Line Option Call Right, the Members shall take all actions reasonable and
necessary to effect a Permitted Transfer of all of the Membership Interests of
the KCS Member to the NS Member pursuant to this Section 9.8, including entering
into of a transaction agreement with respect to such Permitted Transfer (the
"Line Option Call Agreement") reflecting the key terms set forth in this Section
9.8 and otherwise containing representations, warranties, covenants and
indemnities with respect to the Membership Interests of the KCS Member with
terms at least as favorable to NS and its Subsidiaries as are set forth in the
Transaction Agreement with respect to the Line and the Assets.  Notwithstanding
anything to the contrary contained herein, the completion of such sale pursuant
to the Line Option Call Right and in accordance with the terms of the Line
Option Call Agreement (the "Line Option Call Closing") shall occur, and the NS
Member shall pay the Membership Interest FMV to the KCS Member, on a date (the
"Line Option Call Closing Date") to be mutually agreed between the KCS Member
and the NS Member, but in no event later than the later of (i) ninety (90) days
after the delivery date of the Line Option Call Notice and (ii) five Business
Days after the date on which the last of any required regulatory approvals in
connection with such transaction is received.  All payments of the Membership
Interest FMV shall be made by wire transfer of immediately available funds to an
account or accounts specified by the intended recipients.  Upon the request of
the NS Member, at the Line Option Call Closing, the KCS Member shall cause their
respective representatives on the Management Committee to resign therefrom.  The
KCS Membership Interests shall be conveyed to the NS Member (or its designated
Subsidiar(ies)) subject only to Permitted Liens (as defined in the Transaction
Agreement) and the KCS Member shall be responsible for the payment of all
transfer, filing and recording taxes in connection with the exercise of the Line
Option with respect to the KCS Membership Interests and the conveyance of such
interests.

SECTION 10
EVENTS OF DEFAULT

10.1     Events of Default

The following acts shall constitute an Event of Default hereunder:

(a)                A Transfer by any Member that is not a Permitted Transfer;

(b)               Failure of any Member to materially comply with any material
covenant or agreement hereunder in accordance with its terms within thirty (30)
days after receipt of notice thereof; or

(c)                The Bankruptcy of any Member.

10.2     Remedies Upon an Event of Default

If an Event of Default has occurred and is continuing:

(a)                The non-defaulting Members may seek specific performance of
any covenant or agreement contained herein, or seek to enjoin the breach of any
covenant or agreement.  It is acknowledged that in such event it would be
impossible to measure in money the damages that would be suffered if the parties
hereto fail to comply with any of the obligations imposed herein on them and
that, in the event of any such failure, an aggrieved party hereto will be
irreparably damaged and will not have an adequate remedy at law.  In addition to
being entitled to exercise all rights granted by law, any such party shall
therefore, be entitled to equitable relief from any court having jurisdiction
over such dispute, and if any action should be brought in equity to enforce any
of the provisions of this Agreement, none of the parties shall raise the defense
that there is an inadequate remedy at law; and

(b)               Each non-defaulting Member shall be entitled to recover from
the defaulting Member in an appropriate proceeding any and all claims, damages,
losses, liabilities and expenses of whatever nature (including reasonable
attorneys' fees and disbursements) (collectively, "Damages") suffered or
incurred by the Company or the non-defaulting Members as a result of such Event
of Default.  No punitive damages shall be awarded as a result of an Event of
Default hereunder.

(c)                If the Event of Default arises from the Bankruptcy of a
Member, no less than five Business Days after the commencement of a Bankruptcy
proceeding, whether Voluntary or Involuntary, such Member shall provide notice
of its offer to sell to all non-defaulting Members (the "Default Sale Notice")
all but not less than all of the Membership Interest of the Company held by such
defaulting Member.  Each non-defaulting Member shall have the option within
forty-five days of receiving the Default Sale Notice (the "Acceptance Period")
to purchase all, but not less than all, of its pro rata share (based on the
number of Membership Interest held by such non-defaulting Member as compared to
the total number of Membership Interest held by all non-defaulting Members) of
the Membership Interest offered.  The price of the Membership Interest offered
by the defaulting Member shall be the Fair Value of such Membership Interest
less any Damages incurred by the non-defaulting Member that are recoverable
pursuant to Section 10.2(b).  If such offer to purchase is accepted, and at
least two Members remain, such Bankruptcy shall not be a Dissolution Event.

(d)               Each non-defaulting Member shall if it so desires, exercise
its rights under Section 10.2(c) by delivering to the defaulting Member written
notice of election (the "Acceptance Agreement") prior to 5:00 p.m., Eastern
standard time, on or before the last day of the Acceptance Period.  By
delivering the Acceptance Agreement, the non-defaulting Member agrees to
purchase, and the defaulting Member agrees to sell, that portion of the
defaulting Member's Membership Interest which corresponds to the non-defaulting
Member's pro rata share.  The Acceptance Agreement shall identify the committed
source of financing for such purchase or provide evidence that the
non-defaulting Member is able to effect the purchase.

The completion of the sale pursuant to Section 10.2(c) shall occur on a date to
be mutually agreed between the defaulting Member and the non-defaulting Member,
but in no event later than five Business Days after the latter of (i) the
delivery date of the Acceptance Agreement or (ii) the date on which the last of
any required regulatory approvals in connection with such transaction is
received.  All payments of the purchase price for a transaction pursuant to
Section 10.2(c) shall be made by wire transfer of immediately available funds to
an account or accounts designated by the defaulting Member for such purpose.

(e)                If the Event of Default arises from a Transfer that is not a
Permitted Transfer, the transferring Member shall take or cause to be taken all
action necessary to reverse such Transfer.

(f)                 In addition to the foregoing remedies, each defaulting
Member hereby agrees to indemnify, defend and hold harmless each non-defaulting
Member, its Affiliates and their respective partners, officers, directors,
agents, representatives, employees and trustees ("Indemnified Parties") from and
against all Damages arising out of or related to such Event of Default.

SECTION 11
DISSOLUTION AND WINDING UP

11.1     Dissolution Events

The Company shall dissolve and shall commence winding up and liquidating upon
the first to occur of any of the following (each a "Dissolution Event"):

(i)                  The unanimous vote of the Members to dissolve, wind up, and
liquidate the Company; or

(ii)                A judicial dissolution under Section 18-802 of the Act.

The Members hereby agree that, notwithstanding any provision of the Act, the
Company shall not dissolve prior to the occurrence of a Dissolution Event.

11.2     Winding Up

Upon the occurrence of a Dissolution Event, the Company shall continue solely
for the purposes of winding up its affairs in an orderly manner, liquidating its
assets, and satisfying the claims of its creditors and Members, and no Member
shall take any action that is inconsistent with, or not necessary to or
appropriate for, the winding up of the Company's business and affairs, provided
that all covenants contained in this Agreement and obligations provided for in
this Agreement shall continue to be fully binding upon the Members until such
time as the Property has been distributed pursuant to this Section 11.2 and the
Certificate of Formation has been canceled pursuant to the Act.  The Liquidator
shall be responsible for overseeing the winding up and dissolution of the
Company, which winding up and dissolution shall be completed within ninety days
of the occurrence of the Dissolution Event.  The Liquidator shall take full
account of the Company's liabilities and Property and shall cause the Property
or the proceeds from the sale thereof, to the extent sufficient therefor, to be
applied and distributed, to the maximum extent permitted by law, in the
following order:

(a)                First, to creditors (including Members and Committee
Representatives who are creditors, to the extent otherwise permitted by law) in
satisfaction of all of the Company's debts and other liabilities (whether by
payment or the making of reasonable provision for payment thereof), other than
liabilities for which reasonable provision for payment has been made;

(b)               Second, except as provided in this Agreement, to Members and
former Members of the Company in satisfaction of liabilities for distribution
under the Act;

(c)                The balance, if any, to the Members in accordance with their
positive Capital Account balances (after taking into account all adjustments
thereto for contributions, distributions and allocations for the year of
dissolution and all prior periods) to the extent thereof and then to the Members
pro rata in accordance with their Percentage Interests.

Members or Committee Representatives may receive reasonable compensation for any
services performed pursuant to this Section 11.

11.3     Compliance With Certain Requirements of Regulations; Deficit Capital
Accounts

In the event the Company is "liquidated" within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), and any Member has a deficit balance in its
Capital Account (after giving effect to all contributions, distributions and
allocations for all Fiscal Years, including the Fiscal Year during which such
liquidation occurs), such Member shall have no obligation to make any
contribution to the capital of the Company with respect to such deficit, and
such deficit shall not be considered a debt owed to the Company or to any other
Person for any purpose whatsoever.  In the discretion of the Liquidator, a pro
rata portion of the distributions that would otherwise be made to the Members
pursuant to this Section 11 may be:

(a)                Distributed to a trust established for the benefit of the
Members for the purposes of liquidating Company assets, collecting amounts owed
to the Company, and paying any contingent or unforeseen liabilities or
obligations of the Company.  The assets of any such trust shall be distributed
to the Members from time to time, in the reasonable discretion of the
Liquidator, in the same proportions as the amount distributed to such trust by
the Company would otherwise have been distributed to the Members pursuant to
Section 11.2; or

(b)               Withheld to provide a reasonable reserve for Company
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Company, provided that such withheld
amounts shall be distributed to the Members as soon as practicable.

11.4     Distributions in Kind

Any non-cash asset distributed to one or more Members shall first be valued at
its Fair Value to determine Profit and Loss that would have resulted if such
asset were sold for such value.  Such Profit or Loss shall then be allocated to
reflect such allocation.

11.5     Rights of Members

In the event of any distribution of Property in accordance with Section 11
hereof, no Member shall have any right or power to demand or receive Property
other than cash from the Company.  If the assets of the Company remaining after
payment or discharge of the debts or liabilities of the Company are insufficient
to return such Capital Contributions, the Members shall have no recourse against
the Company or any other Member or Committee Representative.

11.6     Notice of Dissolution/Termination.

(a)                In the event a Dissolution Event occurs, the Management
Committee shall promptly, but in no event later than seven (7) days thereafter,
provide written notice thereof to each of the Members.

(b)               Upon completion of the distribution of the Company's Property
as provided in this Section 11, the Company shall be terminated, and the
Liquidator shall cause the filing of the Certificate of Cancellation pursuant to
the Act and shall take all such other actions as may be necessary to terminate
the Company.

11.7     Allocations During Period of Liquidation

During the period commencing on the first day of the Fiscal Year during which a
Dissolution Event occurs and ending on the date on which all of the assets of
the Company have been distributed to the Members pursuant to Section 11.2 (the
"Liquidation Period"), the Members shall continue to share Profits, Losses,
gain, loss and other items of Company income, gain, loss or deduction in the
manner provided in Section 3.

11.8     Character of Liquidating Distributions

All payments made in liquidation of the interest of a Member in the Company
shall be made in exchange for the interest of such Member in Property pursuant
to Section 736(b)(1) of the Code, including the interest of such Member in
Company goodwill.

11.9     The Liquidator.

(a)                Definition

The "Liquidator" shall mean a Person appointed by the unanimous vote of the
Members to oversee the liquidation of the Company.

(b)               Fees

The Company is authorized to pay a reasonable fee to the Liquidator for its
services performed pursuant to this Section 11 and to reimburse the Liquidator
for its reasonable costs and expenses incurred in performing those services.

(c)                Indemnification

The Company shall indemnify, save harmless, and pay all judgments and claims
against such Liquidator or any officers, directors, agents or employees of the
Liquidator relating to any liability or damage incurred by reason of any act
performed or omitted to be performed by the Liquidator, or any officers,
directors, agents or employees of the Liquidator in connection with the
liquidation of the Company, including reasonable attorneys' fees incurred by the
Liquidator, officer, director, agent or employee in connection with the defense
of any action based on any such act or omission, which attorneys' fees may be
paid as incurred, except to the extent such liability or damage is caused by the
fraud, intentional misconduct of, or a knowing violation of the laws by the
Liquidator which was material to the cause of action.

SECTION 12
MISCELLANEOUS

12.1     Notices

Any notice, payment, demand, or communication required or permitted to be given
by any provision of this Agreement shall be in writing and shall be deemed to
have been delivered, given, and received for all purposes (i) if delivered
personally to the Person or to an officer of the Person to whom the same is
directed or (ii) when the same is actually received, if sent either by express
delivery service or registered or certified mail, postage and charges prepaid
and return receipt requested, or by facsimile, if such facsimile is followed by
a hard copy of the facsimile communication sent promptly thereafter by
registered or certified mail, postage and charges prepaid, addressed as follows
or to such other address as such Person may from time to time specify, by notice
to the Members and Committee Representatives:

If to the Company:

Meridian Speedway, LLC
427 West 12th Street
Kansas City, Missouri 64105
Facsimile:      (816) 983-1227

With a copy to the NS Member and the KCS Member

If to NS Member:

The Alabama Great Southern Railroad Company
c/o Norfolk Southern Corporation
Three Commercial Place
Norfolk, Virginia  23510
Attention:      James A. Squires, Esq.
Facsimile:      (757) 533-4872

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036-6522
Attention:      Eric J. Friedman, Esq.
Facsimile:      (212) 735-2000

If to the KCS Member:

Kansas City Southern
427 West 12th Street
Kansas City, Missouri 64105
Attention:          Robert B. Terry, Esq.
Facsimile:         (816) 983-1227

With a copy to:

Sonnenschein Nath & Rosenthal LLP
4520 Main Street, Suite 1100
Kansas City, MO 64111
Attention:      John F. Marvin, Esq.
Facsimile:      (816) 531-7545

12.2     Certificates.

(a)                Right of the Management Committee to Issue Certificates

If at any time the Management Committee determines that it is in the best
interests of the Company to issue certificates attesting to the ownership of
Membership interest in the Company by its Members, the provisions of this
Section shall thereafter apply (and prior to such determination by the
Management Committee, if any, this Section shall have no force or effect).

(b)               Form of Certificates

Certificates attesting to the ownership of interests in the Company shall be in
such form as shall be approved unanimously by the Management Committee and shall
state that the Company is a limited liability company formed under the laws of
the State of Delaware, the name of the Member to whom such certificate is issued
and that the certificates represent limited liability company interests within
the meaning of the Act.  Each such certificate shall be signed by one Committee
Representative appointed by the KCS Member and one Committee Member appointed by
the NS Member and shall include the legends referred to in Section 9.7.

(c)                Register

The transfer register or transfer books and blank share certificates shall be
kept by the Secretary of the Company or by any transfer agent or registrar
designated by the Management Committee for that purpose.

(d)               Issuance

The certificates of the Company shall be numbered and registered in the share
register or transfer books of the Company as they are issued.

(e)                Transfer

Subject to all provisions hereof relating to Transfers of Membership Interest,
if the Company shall issue certificates in accordance with the provisions of
this Section, Transfers of Membership Interests shall be made on the register or
transfer books of the Company upon surrender of the certificate therefor,
endorsed by the Person named in the certificate or by an attorney lawfully
constituted in writing.

(f)                 Record Holder

Except to the extent that the Company shall have received written notice of an
assignment of a Membership Interest in the Company, the Company shall be
entitled to treat the Person in whose name any certificates issued by the
Company stand on the books of the Company as the absolute owner thereof, and
shall not be bound to recognize any equitable or other claim to, or interest in,
such Membership Interest on the part of any other Person.

(g)                Lost Destroyed or Mutilated Certificates

The holder of any certificates issued by the Company shall promptly notify the
Company of any loss, destruction or mutilation of such certificates, and the
Management Committee may cause a new certificate or certificates to be issued to
such holder, in case of mutilation of the certificate upon the surrender of the
mutilated certificate or, in case of loss or destruction of the certificate,
upon satisfactory proof of such loss or destruction and, if the Management
Committee shall so determine, the granting of an indemnity and/or the deposit of
a bond in such form and in such sum, and with such surety or sureties, as the
Management Committee may direct.

12.3     Binding Effect

Except as otherwise provided in this Agreement every covenant, term and
provision of this Agreement shall be binding upon and inure to the benefit of
the Members and their respective successors, transferees and assigns.

12.4     Time

In computing any period of time pursuant to this Agreement, the day of the act,
event or default from which the designated period of time begins to run shall
not be included, but the time shall begin to run on the next succeeding day. 
The last day of the period so computed shall be included, unless it is a
Saturday, Sunday or legal holiday, in which event the period shall run until the
end of the next day which is not a Saturday, Sunday or legal holiday.

12.5     Headings

Section and other headings contained in this Agreement are for reference
purposes only and are not intended to describe, interpret, define, or limit the
scope, extent, or intent of this Agreement or any provision hereof.

12.6     Prior Agreements

This Agreement, the JV Transaction Agreements and the Certificate of Formation
supersede all prior agreements among the parties hereto, written or oral, with
respect to the operation of the Company or the transactions referred to herein
and specifically any and all term sheets prepared in respect of such
transactions.

12.7     Severability

Except as otherwise provided in the succeeding sentence, every provision of this
Agreement is intended to be severable, and, if any term or provision of this
Agreement is illegal or invalid for any reason whatsoever, such illegality or
invalidity shall not affect the validity or legality of the remainder of this
Agreement.  The preceding sentence of this Section 12.7 shall be of no force or
effect if the consequence of enforcing the remainder of this Agreement without
such illegal or invalid term or provision would be to cause any Member to lose
the material benefit of its economic bargain.

12.8     Incorporation by Reference

Every exhibit and other appendix attached to this Agreement and referred to
herein is incorporated in this Agreement by reference unless this Agreement
expressly otherwise provides.

12.9     Variation of Terms

All terms and any variations thereof shall be deemed to refer to masculine,
feminine, or neuter, similar or plural, as the identity of the Person or Persons
may require.

12.10 Counterpart Execution

This Agreement may be executed in any number of counterparts with the same
effect as if all of the Members had signed the same document.  All counterparts
shall be construed together and shall constitute one agreement.

12.11 Third Party Beneficiaries

Except for Indemnified Persons, this Agreement shall not benefit or create any
right or cause of action in or on behalf of any Person other than the parties
hereto.

12.12 Governing Law

The laws of the State of Delaware shall govern the validity of this Agreement,
the construction of its terms and the interpretation of the rights and duties
arising hereunder.

12.13 Submission to Jurisdiction

Subject to Section 12.14 herein, each of the parties hereto hereby (i) consents
to submit itself to the exclusive jurisdiction of any Federal or state court
located in the State of Delaware (the "Delaware Courts") in any action to
enforce or in aid of the agreement to arbitrate in Section 12.14 herein or for
provisional relief  to maintain the status quo or prevent irreparable harm
pending the appointment of the arbitrators, and to the non-exclusive
jurisdiction of the Delaware Courts for enforcement of any award issued
hereunder (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and (iii)
waives any objection based on forum non conveniens or any other objection to
venue thereof.

12.14 Dispute Resolution

Except as provided in Section 10.2, each of the parties hereto stipulates and
agrees that any dispute, controversy or claim arising out of or relating to this
Agreement or the breach, termination or validity thereof ("Dispute") that is not
resolved by negotiations between senior officers of the parties within sixty
(60) days after receipt by a party of written notice ("Notice") of such Dispute,
will be submitted to mediation in accordance with the Commercial Mediation
Procedures of the AAA.  If such dispute is not resolved within twenty (20) days
after appointment of a mediator, or within sixty (60) days of receipt of Notice
(whichever comes sooner), each of the parties hereto agrees that, at the demand
of any party, such Dispute will be submitted to mandatory and binding
arbitration, in New York, New York by three arbitrators, under the Commercial
Arbitration Rules and the Large Complex Case Procedures of the AAA then in
effect (the "Rules"), under the following terms and conditions:

(a)                Selection of Arbitrator.  A panel of three independent
arbitrators shall be appointed by the AAA using the listing, ranking and
striking procedure in the Rules.  Any arbitrator appointed by the AAA shall be a
retired judge or a practicing attorney with no less than fifteen years of
experience with large commercial cases and an experienced arbitrator. 

(b)               Conduct of Arbitration.  The arbitration shall be held and the
award shall be issued in New York, New York.  In addition to Damages, the
arbitral tribunal may award any remedy provided for under applicable law and the
terms of this Agreement, including, without limitation, specific performance or
other forms of injunctive relief. The arbitrators shall apply the law of the
State of Delaware to the substance of the Dispute and will have no power or
authority, under the rules of the AAA or otherwise, to amend or disregard any
provision of this Agreement. 

(c)                Replacement of Arbitrator(s).  Should any of the
arbitrator(s) refuse or be unable to proceed with arbitration proceedings,
replacement arbitrator(s) will be  selected using the same method of selection
as the original arbitrator(s).

(d)               Findings and Conclusions.  The arbitrators will, after
reaching judgment and award,  prepare and distribute to the parties a written
award including the findings of fact and conclusions of law relevant to such
award and containing an opinion setting forth the reasons for the giving or
denial of any award.

(e)                Time is of the Essence.  The arbitrators are hereby
instructed that time is of the essence in the arbitration proceeding, and that
the arbitrators will have the right and authority to issue monetary sanctions
against any party if, upon a showing  that such party is unreasonably delaying
the proceeding.

(f)                 Temporary Equitable Relief.  By agreeing to arbitration, the
parties do not intend to deprive any Delaware Court of its jurisdiction to issue
a pre-arbitral injunction, pre-arbitral attachment, or other order in aid of
arbitration proceedings and the enforcement of any award.  Without prejudice to
such provisional remedies as may be available under the jurisdiction of a
Delaware Court, the arbitral tribunal shall have full authority to grant
provisional remedies and to direct the parties to request that any court modify
or vacate any temporary or preliminary relief issued by such court, and to award
Damages for the failure of any party to respect the arbitral tribunal's orders
to that effect.

(g)                Consolidation. The Parties are committed to the prompt and
efficient resolution of disputes.  Accordingly, if one or more disputes arises
under this Agreement and/or any JV Transaction Agreement, such disputes may be
brought in a single arbitration. If more than one arbitration is brought with
respect to disputes under this Agreement and/or any JV Transaction Agreement,
then any Party may request that any arbitration or any new dispute arising under
this Agreement or the JV Agreement be consolidated into any prior arbitration.
The new dispute or arbitration shall be so consolidated, provided that the
arbitral tribunal for the prior (or first filed) arbitration determines that (i)
the new dispute or arbitration presents significant issues of law or fact common
with those in the pending arbitration; (ii) no Party would be unduly prejudiced
and (iii) consolidation under such circumstances would not result in undue delay
for the prior arbitration.  Any order of consolidation issued by such arbitral
tribunal shall be final and binding upon the parties. Unless the parties
otherwise agree, the arbitral tribunal appointed first in time shall serve as
the arbitral tribunal for the consolidated arbitration. The Parties waive any
right they have to appeal or to seek interpretation, revision or annulment of
such order of consolidation under the Rules or in any court.  The Parties agree
that upon such an order of consolidation, they will promptly dismiss any
arbitration brought under this Agreement, the subject of which has been
consolidated into another arbitral proceeding.

(h)                Discovery.  Recognizing the express desire of the parties for
an expeditious means of dispute resolution, the arbitrators will allow for
limited discovery as may be reasonable under the circumstances.

(i)                  Costs and Attorneys' Fees.  Notwithstanding any rule of the
AAA to the contrary, the arbitrators rendering judgment under this Section 12.14
will have the power to award the costs of the arbitration, including reasonable
attorneys' fees and expenses to the prevailing party or parties in the
arbitration.   In any action to enforce this agreement to arbitrate or any
arbitral award rendered hereunder, the court may award costs and attorneys' fees
against the party resisting enforcement.

12.15 Confidentiality

Except as provided by law or by rule, order, or regulation of any court or
regulatory agency with jurisdiction over the subject matter of this Agreement,
or in connection with an audit by the Internal Revenue Service or other tax
authority, or as may be necessary or appropriate for a Member hereto to enforce
its rights under this Agreement, during the term of this Agreement (including
any extensions thereof), and for a period of three (3) years after termination
or expiration of this Agreement, the terms and provisions of this Agreement and
all information to which access is provided or which is obtained hereunder will
be kept confidential and will not be disclosed by either Member to any person
other than members, officers, employees, independent auditors, and attorneys,
without the prior written approval of the other Member. 

[Remainder of page intentionally left blank.]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed and entered into this Agreement as
of the day first above set forth.

THE ALABAMA GREAT SOUTHERN RAILROAD COMPANY,
      an Alabama corporation

        /s/ Kathryn B. McQuade
By: __________________________________
      Name:    Kathryn B. McQuade
      Title:        Vice President


KANSAS CITY SOUTHERN,
       a Delaware corporation


By: __________________________________
      Name:    Larry M. Lawrence
      Title:
